 Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 1 of 72. PageID #: 35
                                                                           1


 1                       UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
 2                       EASTERN DIVISION AT CLEVELAND

 3
     UNITED STATES OF AMERICA,              CASE NO. 1:20-mj-4203
 4
                   Plaintiff,
 5
             vs.                            Thursday, June 18, 2020
 6
     TANDRE BUCHANAN, JR.,
 7
                   Defendant.
 8

 9

10              TRANSCRIPT OF PRELIMINARY/DETENTION HEARINGS
                          HELD VIA VIDEOCONFERENCE
11                    BEFORE THE HONORABLE THOMAS M. PARKER
                       UNITED STATES MAGISTRATE JUDGE
12

13

14   APPEARANCES:

15   For the Plaintiff:               Scott C. Zarzycki,
                                      Assistant United States Attorney
16

17
     For the Defendant:               Steven L. Bradley, Esq.
18

19

20   Official Court Reporter:         Lance A. Boardman, RDR, CRR
                                      United States District Court
21                                    801 West Superior Avenue
                                      Court Reporters 7-189
22                                    Cleveland, Ohio 44113
                                      216.357.7019
23

24
     Proceedings recorded by mechanical stenography; transcript
25   produced by computer-aided transcription.
 Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 2 of 72. PageID #: 36
                                                                             2


 1                              Table of Contents

 2

 3   Witnesses/Events                                                      Page

 4   WILLIAM L. HASTY                                                         13

 5           Mr. Zarzycki - Direct                                            13
             Mr. Bradley - Cross                                              42
 6           Mr. Zarzycki - Redirect                                          49

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 3 of 72. PageID #: 37
                                                                                            3


12:08:21    1                     (On the record at 12:08 p.m.)

12:08:25    2                     THE COURTROOM DEPUTY:       The case before the

12:08:26    3   Court is 20-mj-4203, United States of America vs. Buchanan,

12:08:31    4   Jr.

12:08:33    5                     THE COURT:     All right.     Let me begin by having

12:08:37    6   appearances of counsel noted for the record.             First with the

12:08:39    7   United States.

12:08:39    8                     MR. ZARZYCKI:     Good afternoon, Your Honor.

12:08:42    9   Scott Zarzycki on behalf of the United States.

12:08:47   10                     THE COURT:     Good afternoon, Mr. Zarzycki.

12:08:54   11                     MR. BRADLEY:     Good afternoon, Your Honor.

12:08:55   12   Steven Bradley on behalf of the defendant, Mr. Tandre

12:08:59   13   Buchanan, Jr.

12:09:01   14                     THE COURT:     And good afternoon, Mr. Bradley.

12:09:08   15           Good afternoon, Mr. Buchanan.

12:09:10   16           My name is Tom Parker.        I'm the magistrate judge

12:09:12   17   assigned to conduct a detention and preliminary hearing in

12:09:16   18   this case today.

12:09:17   19           I can see from the gallery view on my computer that we

12:09:26   20   have a number of people listening in.            I'm going to instruct

12:09:29   21   everybody who's listening in now to place their phones on

12:09:32   22   mute.

12:09:39   23           We are proceeding today by way of videoconference in

12:09:42   24   light of what's going on with the COVID-19 pandemic.                  The

12:09:48   25   Congress has authorized the United States Courts to use
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 4 of 72. PageID #: 38
                                                                                       4


12:09:53    1   video proceedings in order to best protect the health and

12:09:55    2   safety of all the participants who may otherwise -- would

12:10:00    3   otherwise have had to come and personally appear in court.

12:10:05    4            I'd like to inquire of the defense, Mr. Bradley,

12:10:07    5   whether the defense agrees to participate in today's hearing

12:10:11    6   by means of video.

12:10:13    7                     MR. BRADLEY:     We do agree, Judge.       I had a

12:10:16    8   private conversation with my client prior to today's

12:10:20    9   hearing, and we discussed, amongst other things, this very

12:10:24   10   issue.    And we would consent to proceeding by

12:10:26   11   videoconference.

12:10:28   12                     THE COURT:     And, Mr. Buchanan, can you please

12:10:30   13   confirm for the record what your lawyer has just stated,

12:10:34   14   that you also agree to proceed by way of videoconference?

12:10:39   15                     THE DEFENDANT:      Yes, Your Honor, I agree.

12:10:42   16                     THE COURT:     All right.     Thank you.

12:10:42   17            Let me just indicate some of the ground rules for the

12:10:46   18   videoconference.

12:10:47   19            What we've discovered now after several weeks of

12:10:50   20   proceeding this way is that it can be difficult for the

12:10:54   21   court reporter to make an accurate record at times because

12:10:59   22   of microphone sensitivity issues.           So anyone who's going to

12:11:03   23   speak on the record today needs to make sure they're

12:11:07   24   speaking directly at their device so that the microphone can

12:11:11   25   best pick up what they are saying.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 5 of 72. PageID #: 39
                                                                                      5


12:11:14    1           Second, it's important that anyone who is speaking be

12:11:23    2   allowed to speak without any interruption from anyone else,

12:11:27    3   so if people who are now connected to this hearing make

12:11:31    4   sound on their end and if their phone is not muted, that

12:11:37    5   little bit of sound can interrupt the flow of the audio for

12:11:41    6   the speaker.

12:11:44    7           It's essential that the Government's lawyer, that

12:11:48    8   Mr. Buchanan as the person being charged, and that

12:11:52    9   Mr. Bradley as the defense attorney and, most importantly,

12:11:58   10   the court reporter be able to hear everything that's said,

12:12:01   11   so please do abide by the Court's indicated rules that you

12:12:05   12   should not speak, and, moreover, do your very best not to

12:12:10   13   even make any sounds while you are not speaking so that we

12:12:13   14   will not interrupt the audio feed.

12:12:15   15           Let me indicate to those who are actual participants

12:12:18   16   as opposed to those listening in that if you are an actual

12:12:24   17   participant, meaning Government's attorney, defense

12:12:28   18   attorney, defendant, Pretrial Services officer, and court

12:12:33   19   reporter, my courtroom deputy and me, if you're not able to

12:12:37   20   hear what's being said, please raise your hand so we can

12:12:41   21   stop and find out what is causing a problem with your audio

12:12:44   22   transmission.

12:12:45   23           If you get disconnected, we will see that you

12:12:52   24   disappeared from the gallery view, and we will stop so we

12:12:55   25   can make sure that we can reconnect with you if you get
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 6 of 72. PageID #: 40
                                                                                         6


12:12:58    1   disconnected.      I obviously cannot make that same

12:13:01    2   representation to those who may be listening in.

12:13:04    3           And again, if you are listening in and you have not

12:13:06    4   yet done so, please find a button on your iPhone or your

12:13:13    5   smartphone by which you can mute the audio transmission from

12:13:17    6   your device and click that now.

12:13:18    7           All right.     We are here in court today, virtually, for

12:13:27    8   a preliminary hearing and a detention hearing on the

12:13:31    9   Government's motion for detention.           The purpose of the

12:13:33   10   preliminary hearing is to permit the Court to determine

12:13:36   11   whether there's probable cause to believe the offense

12:13:39   12   charged in the complaint has been committed and that the

12:13:44   13   defendant, the person being charged, is the one responsible

12:13:47   14   for committing that offense.

12:13:50   15           The preliminary hearing is not a finding of guilt.

12:13:53   16   It's not a determination that someone is not guilty.                  It's

12:13:59   17   simply a probable cause determination.

12:14:01   18           If the Court were to find probable cause, the case

12:14:05   19   would then be referred to the grand jury for further

12:14:08   20   proceedings, and the grand jury would then make its own

12:14:16   21   probable cause determination.          If the grand jury found

12:14:18   22   probable cause, they would then return a document known as

12:14:21   23   an indictment, which would formally describe the charge

12:14:23   24   against the individual.        It's no more or less than that.

12:14:27   25           Let me inquire, Mr. Bradley, is the defense still
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 7 of 72. PageID #: 41
                                                                                      7


12:14:32    1   desiring to proceed today with a preliminary hearing?

12:14:35    2                     MR. BRADLEY:     Yes, Your Honor.

12:14:37    3                     THE COURT:     All right.     Very well.

12:14:38    4           In addition to the preliminary hearing, the Court will

12:14:41    5   be conducting a detention hearing under the requirements of

12:14:44    6   the United States Bail Reform Act.           The Government has moved

12:14:47    7   for detention, and the Court must decide, utilizing the

12:14:52    8   factors set forth in the Bail Reform Act, whether

12:14:56    9   Mr. Buchanan should be granted release pending trial or

12:14:58   10   should be detained pending trial.

12:15:01   11           So at this stage, in order to make sure that we've got

12:15:05   12   all of the background issues appropriately addressed, let me

12:15:09   13   ask Mr. Zarzycki to summarize the charges and the associated

12:15:14   14   penalties.

12:15:16   15                     MR. ZARZYCKI:     Yes, Your Honor.

12:15:17   16           Mr. Buchanan is charged in the complaint with a count

12:15:21   17   of interference with commerce by robbery, violation of Title

12:15:26   18   18 Section 1951.       That is punishable by a maximum term of

12:15:34   19   imprisonment of 20 years, a maximum fine of $250,000, a

12:15:37   20   period of supervised release of up to three years, and a

12:15:39   21   $100 special assessment.

12:15:43   22                     THE COURT:     All right.     And I'm assuming from

12:15:44   23   the way you've described it, Mr. Zarzycki, that there is no

12:15:48   24   mandatory minimum sentence that is associated with that

12:15:50   25   charge.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 8 of 72. PageID #: 42
                                                                                      8


12:15:51    1                     MR. ZARZYCKI:     That is correct, Your Honor.

12:15:54    2                     THE COURT:     All right.     Now, Mr. Buchanan, I

12:15:58    3   understand you previously received a copy of the complaint

12:16:00    4   and the affidavit.       Have you had an opportunity to review

12:16:04    5   those documents with Mr. Bradley, your attorney?

12:16:09    6                     THE DEFENDANT:      Yes, sir, I have.

12:16:14    7                     THE COURT:     And do you understand, sir, that

12:16:15    8   you have a Constitutional right to be represented by an

12:16:16    9   attorney at every stage of the proceedings in this matter?

12:16:21   10           Now, it's my understanding that Mr. Buchanan was

12:16:23   11   previously retained to serve as your legal counsel.               Can you

12:16:26   12   confirm for the record that you understand Attorney Bradley

12:16:30   13   is here on your behalf serving as your legal counsel?

12:16:33   14                     THE DEFENDANT:      Yes, Your Honor, I confirm.

12:16:38   15                     THE COURT:     All right.     Thank you.

12:16:38   16           Now, let me ask whether both the Government and

12:16:40   17   defense have had a full opportunity to prepare and have had

12:16:43   18   an opportunity to review the report of Pretrial Services as

12:16:47   19   prepared by Pretrial Services Officer Stolarik?

12:16:58   20                     MR. ZARZYCKI:     The Government has had an

12:17:00   21   opportunity to review it, yes, Your Honor.             Thank you.

12:17:02   22                     THE COURT:     Thank you.

12:17:03   23           Mr. Bradley?

12:17:03   24                     MR. BRADLEY:     Judge, likewise, I've reviewed

12:17:05   25   the report prepared by Pretrial Services and am otherwise
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 9 of 72. PageID #: 43
                                                                                      9


12:17:10    1   prepared to proceed.

12:17:11    2                     THE COURT:     All right.     Very good.

12:17:12    3           Now, just by way of background, let me indicate to

12:17:15    4   you, Mr. Buchanan, that at this hearing you have the right

12:17:17    5   to cross-examine any Government witnesses that may be

12:17:21    6   called.     You have the right to present your own evidence,

12:17:24    7   call your own witnesses if you wish.            You may testify under

12:17:29    8   oath if you wish, but you cannot be required to testify

12:17:33    9   because under the Constitution you have a right to remain

12:17:35   10   silent.

12:17:37   11           You may consult with your attorney at any time during

12:17:39   12   the course of today's hearing, so if you see something that

12:17:43   13   you don't understand or if you have a question for your

12:17:44   14   lawyer, please raise your hand.          I will see that and we will

12:17:50   15   stop, and we will be able to put you and Mr. Bradley into a

12:17:53   16   private break-out room so that he could answer any questions

12:17:55   17   you might have.

12:17:56   18           Do you understand that?

12:17:58   19                     THE DEFENDANT:      Yes, Your Honor.

12:17:59   20                     THE COURT:     All right.     Now, the evidence and

12:18:03   21   examinations to be conducted today will be limited to the

12:18:06   22   issue of probable cause for detention.            The Court will not

12:18:11   23   be considering any motions to suppress evidence today, nor

12:18:14   24   will the Court be considering any contention that evidence

12:18:16   25   has been unlawfully obtained.          If those issues exist, they
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 10 of 72. PageID #: 44
                                                                                       10


12:18:21    1    may be addressed at a later date and are preserved for that

12:18:25    2    purpose.

12:18:26    3             In the order of presentation, the Government will go

12:18:29    4    first, followed by the defense with any defense evidence,

12:18:33    5    and then we will hear arguments from counsel.

12:18:54    6             Now, from my examination of the charge in this case

12:19:00    7    and the requirements of the Bail Reform Act, this is not a

12:19:03    8    case in which there is a presumption under the law that

12:19:06    9    Mr. Buchanan should be detained.          Instead, there is a

12:19:12   10    presumption under the law that he should be granted bond.

12:19:15   11             Do both the Government and the offense agree with the

12:19:19   12    Court's assessment?

12:19:22   13                     MR. ZARZYCKI:      Yes, Your Honor.

12:19:22   14                     MR. BRADLEY:      Yes, Your Honor.

12:19:30   15                     THE COURT:     All right.     Let me briefly

12:19:31   16    describe the issues that the Court will have to decide

12:19:33   17    before we get to the evidence.

12:19:34   18             On the issue of probable cause, as I mentioned, the

12:19:36   19    Court will simply decide whether there's probable cause to

12:19:38   20    believe that an offense has been committed and that the

12:19:43   21    defendant is the person responsible for that offense.

12:19:49   22             Somebody out there in telephone connection land is not

12:19:52   23    muted.    I'm going to ask everyone one more time to mute

12:19:58   24    their phones.      I keep getting feedback from some of these

12:20:01   25    telephones that we may have to force those phones to be
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 11 of 72. PageID #: 45
                                                                                       11


12:20:04    1    disconnected.      And I'm not referring to Hillary Kump, whose

12:20:11    2    name I see on my screen but whose phone is listed as muted.

12:20:15    3            On the issue of detention, the question that the Court

12:20:21    4    must examine is whether there are conditions of bond that

12:20:24    5    could be put in place that would reasonably assure the

12:20:26    6    safety of the community and that would reasonably assure the

12:20:28    7    appearance of the defendant at future proceedings.

12:20:31    8            So with those things having been said by way of

12:20:34    9    background, let me ask Mr. Zarzycki at this time, how do you

12:20:39   10    wish to proceed on behalf of the Government?

12:20:42   11                     MR. ZARZYCKI:      Your Honor, the Government

12:20:45   12    would like to proceed, if it's okay with the Court, with

12:20:49   13    both the preliminary hearing and the detention hearing

12:20:54   14    simultaneously and offer evidence as to both at the same

12:20:56   15    time.

12:20:56   16                     THE COURT:     That is actually my preference.        I

12:20:58   17    normally say that in advance.         But please, Counsel, we're

12:21:02   18    going to receive all the evidence on both probable cause and

12:21:06   19    detention at the same time.

12:21:09   20            And I should indicate for the record that both sides

12:21:12   21    have the right to proceed in whole or in part by way of a

12:21:14   22    proffer, a description of their evidence, rather than

12:21:18   23    actually calling witnesses.         That's permitted because under

12:21:21   24    the rules of court and the Rules of Evidence, the Rules of

12:21:27   25    Evidence preventing receipt of hearsay evidence do not apply
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 12 of 72. PageID #: 46
                                                                                       12


12:21:31    1    in a hearing like that.

12:21:32    2            So go ahead, Mr. Zarzycki, if you wish to proceed by

12:21:35    3    calling witnesses or by proffering or both.

12:21:38    4                     MR. ZARZYCKI:      The Government will proceed by

12:21:40    5    both.

12:21:43    6            I would proffer previously provided Exhibits 1 through

12:21:46    7    16 as well as the testimony of Special Agent William Hasty.

12:21:55    8            With respect to the exhibits to proffer, Exhibits 1

12:21:59    9    through 8 are offered primarily for the preliminary hearing

12:22:03   10    to show probable cause that the offense occurred.              They're

12:22:08   11    offered as evidence of that for the preliminary hearing.

12:22:13   12            All exhibits 1 through 15 -- or 1 through 16, rather,

12:22:17   13    are offered for purposes of the detention hearing.

12:22:21   14                     THE COURT:     So the Government is offering

12:22:23   15    Exhibits 1 through 16, Mr. Bradley.           Is there any objection

12:22:26   16    to the Court's receipt of those exhibits?

12:22:29   17                     MR. BRADLEY:      No, Your Honor.

12:22:29   18                     THE COURT:     All right.     They will be received.

12:22:36   19            Mr. Zarzycki, are you proffering the report of

12:22:38   20    Pretrial Services as well?

12:22:39   21                     MR. ZARZYCKI:      Yes, Your Honor.

12:22:45   22                     THE COURT:     Is there any objection to the

12:22:46   23    Court's receipt of the report of Pretrial Services,

12:22:49   24    Mr. Bradley?

12:22:49   25                     MR. BRADLEY:      No.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 13 of 72. PageID #: 47
                                    W. Hasty (Direct by Zarzycki)                      13


12:22:50    1                     THE COURT:     All right.     That will be received

12:22:51    2    without objection as well.

12:22:51    3           What other proffers do you have, Mr. Zarzycki, prior

12:22:55    4    to calling your witnesses or witness?

12:22:59    5                     MR. ZARZYCKI:      Your Honor, I would proffer the

12:23:01    6    affidavit in support of the complaint, or that's I believe

12:23:06    7    already part of the record.

12:23:09    8                     THE COURT:     Very well.

12:23:11    9                     MR. ZARZYCKI:      And that would be it.

12:23:13   10                     THE COURT:     All right.     The Court has the

12:23:15   11    complaint and the affidavit attached as part of the record.

12:23:19   12           You may call your witness, Mr. Zarzycki.

12:23:22   13                     MR. ZARZYCKI:      The Government calls Special

12:23:25   14    Agent William Hasty.

12:23:29   15                     THE COURT:     All right, Mr. Hasty, you will now

12:23:31   16    be placed under oath.       If you'd please raise your right hand

12:23:33   17    to be sworn.

12:23:35   18                     (Witness sworn.)

12:23:45   19                     THE COURT:     Go ahead, Mr. Zarzycki.

12:23:46   20                     MR. ZARZYCKI:      Thank you.

12:23:46   21                               WILLIAM L. HASTY

           22                                    - - - - -

12:23:47   23                              DIRECT EXAMINATION

12:23:47   24    BY MR. ZARZYCKI:

12:23:48   25    Q      Special Agent Hasty, could you state your name and
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 14 of 72. PageID #: 48
                                    W. Hasty (Direct by Zarzycki)                        14


12:23:51    1    spell it, please.

12:23:52    2    A        William Lee Hasty, H-A-S-T-Y.

12:23:56    3    Q        And where are you employed?

12:23:58    4    A        The Department of Justice, Federal Bureau of

12:24:02    5    Investigation.

12:24:02    6    Q        And how long have you been employed?

12:24:03    7    A        Nine years, nine months.

12:24:07    8    Q        And how long have you been in Cleveland and what unit

12:24:12    9    are you assigned to?

12:24:13   10    A        I've been in Cleveland since December 20, 2017.              I'm

12:24:19   11    assigned to squad 11, which is the Violent Crime Task Force.

12:24:24   12    Q        Okay.   And in the Violent Crime Task Force, what are

12:24:29   13    some offenses that you're investigating?

12:24:32   14    A        We investigate bank robberies, child pornography,

12:24:38   15    fugitives, weapons violations, Hobbs Act violations, and so

12:24:42   16    forth.

12:24:42   17    Q        Okay.   In your position as a special agent with the

12:24:46   18    FBI, did you have the opportunity to investigate incidents

12:24:49   19    that occurred on May 30, 2020, in downtown Cleveland?

12:24:55   20    A        Yes, I did.

12:24:56   21    Q        And as part of your investigation, did you look into

12:25:02   22    damage done or things that were stolen from the Colossal

12:25:10   23    Cupcakes located in downtown Cleveland?

12:25:12   24    A        Yes, I did.

12:25:12   25    Q        Where specifically is that located?
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 15 of 72. PageID #: 49
                                    W. Hasty (Direct by Zarzycki)                      15


12:25:14    1    A       It's located on Euclid Avenue, west of Public

12:25:18    2    Square -- east of Public Square, rather.

12:25:22    3    Q       Okay.   And is that located in the Northern District of

12:25:24    4    Ohio?

12:25:24    5    A       Yes, sir, it is.

12:25:30    6    Q       And in your investigation can you explain to the Court

12:25:32    7    what specifically it was that you were looking into, that

12:25:36    8    you were investigating?

12:25:38    9    A       Certainly.

12:25:39   10            There were a series of break-ins at several businesses

12:25:49   11    along Euclid Avenue, and we were working with local partners

12:25:58   12    to identify and prosecute those responsible for the violent

12:26:07   13    acts.

12:26:07   14            Now, the Federal Government's responsibility primarily

12:26:11   15    extends to those establishments with people inside, so my

12:26:15   16    focus was on the locations that had victims inside while

12:26:22   17    they were broken into and looted.

12:26:27   18    Q       And did you investigate or interview some witnesses or

12:26:31   19    victims in that business, Colossal Cupcakes?

12:26:36   20    A       Yes, sir, I did.

12:26:37   21    Q       And who did you interview?

12:26:40   22    A       I interviewed the owner, Kelly Kandah.           I interviewed

12:26:44   23    her four employees.       There was Michelle, Caleb.         So I

12:26:55   24    want -- there was Jack, and then the final was a young girl

12:27:03   25    named Anastacia.      Yes.    So I interviewed five total victims
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 16 of 72. PageID #: 50
                                    W. Hasty (Direct by Zarzycki)                      16


12:27:08    1    at the Colossal Cupcakes establishment.

12:27:11    2    Q       Okay.   And were there in fact five people present

12:27:15    3    during an incident that occurred on May 30?

12:27:17    4    A       Yes.

12:27:18    5    Q       And after your interview with those individuals, what

12:27:23    6    did you learn about what had happened?

12:27:24    7    A       I learned that the four employees had been working

12:27:31    8    their shift there when Kelly, the owner, who resides nearby,

12:27:41    9    she was informed that she might want to come back to the

12:27:43   10    store because things are getting, you know, potentially

12:27:48   11    dangerous.

12:27:49   12            Kelly arrived back to the store.         They unlocked the

12:27:53   13    door, let her in.      And she immediately began kind of telling

12:27:58   14    the employees, hey, things are going to get bad, they're

12:28:02   15    going to break the windows and so on, but it's going to be

12:28:05   16    okay.

12:28:07   17            And right at that point she describes what she heard

12:28:12   18    as the sound of a gunshot or something similar, and she

12:28:16   19    looked to her right and saw one of the two plate glass

12:28:23   20    windows there with a small hole in it, and then she saw the

12:28:26   21    hole expand as the window shattered.

12:28:30   22            And at that point she moved back to where her cash

12:28:35   23    register is, about halfway back in the establishment, and

12:28:39   24    somebody, at least one person she says had come through the

12:28:48   25    windowpane and had jumped up on the counter in a really
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 17 of 72. PageID #: 51
                                    W. Hasty (Direct by Zarzycki)                         17


12:28:53    1    aggressive manner right in front of her.

12:28:55    2           And at about that time she felt and heard a cinder

12:29:00    3    block go right by her head.         And at that point she felt as

12:29:04    4    if she was in mortal danger, and that's when she really felt

12:29:09    5    that things had changed and it was a very dangerous

12:29:15    6    situation.

12:29:15    7           So she retreated back in through the kitchen into the

12:29:19    8    lone bathroom at the back of the establishment and locked

12:29:25    9    herself in with the other four employees while at least two

12:29:28   10    of them had made calls to 911.

12:29:38   11    Q      Okay.    And so they were able to lock themselves in the

12:29:40   12    bathroom.     How long did -- and was anyone able to report how

12:29:44   13    long that they had had to stay in the bathroom before help

12:29:47   14    arrived?

12:29:47   15    A      It was reported to be about 10 minutes.

12:29:51   16    Q      Okay.    And how were they let out of the bathroom?               Or

12:29:57   17    how did they -- what made it appear safe enough for them to

12:30:03   18    come out of the bathroom?

12:30:04   19    A      There was a Cleveland Police tactical element that --

12:30:08   20    because the 911 reported that they were locked in the

12:30:11   21    bathroom, so the Cleveland Police arrived on scene while

12:30:15   22    the, you know, looting and such was still going on.               They

12:30:19   23    were able to essentially form a pocket of safety out of

12:30:22   24    which they could escape.

12:30:24   25           So they arrived at the establishment, went to the
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 18 of 72. PageID #: 52
                                    W. Hasty (Direct by Zarzycki)                      18


12:30:27    1    back, announced their office and intent, what they want.

12:30:33    2    And the five victims inside initially didn't believe it was

12:30:36    3    the police and wanted them -- had armed themselves with a

12:30:42    4    spray bottle of bleach or some kind of bathroom cleaner.

12:30:47    5    And once they determined it was the police, then they were

12:30:51    6    given a moment to gather a few things, and then they escaped

12:30:58    7    on Euclid Avenue.

12:31:00    8    Q        Did anyone notice -- any of the five employees or the

12:31:07    9    owner, did anyone notice any items missing upon them walking

12:31:10   10    out of the bathroom?

12:31:11   11    A        One of the victims identified the five point of sale

12:31:17   12    machines -- they're tablets.         I think two were iPads and the

12:31:23   13    others were Android devices of some kind.            And they use

12:31:27   14    those for point of sale, for Grubhub and all those types of

12:31:31   15    businesses where people can order online.

12:31:35   16             And it was of interest because this victim uses the

12:31:38   17    same charging area for his cell phone, and he noticed that

12:31:45   18    in that area the five tablets were gone, but his cell phone

12:31:48   19    had been kind of hidden under something and that was still

12:31:50   20    there.    So he got his cell phone and left.          But he noted

12:31:56   21    that the five point of sale machines had been taken at that

12:31:59   22    point.

12:31:59   23    Q        Okay.   And the rest of the business, were they able to

12:32:06   24    describe the state of the business or what had been done to

12:32:08   25    it?
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 19 of 72. PageID #: 53
                                    W. Hasty (Direct by Zarzycki)                        19


12:32:09    1    A      They said a lot of glass had been broken.             The front

12:32:13    2    two panels at least, the front two panes had been broken out

12:32:17    3    of the plate glass window.         The display case I believe may

12:32:21    4    have been damaged.       And, you know, other than that, there

12:32:23    5    was nothing regarding specifics at that time of the damage,

12:32:28    6    but it was described as having been ransacked, by many of

12:32:33    7    the victims.

12:32:38    8    Q      Were they able to see or hear what was going on at the

12:32:42    9    store while they were in the bathroom?

12:32:43   10    A      Right.    So they -- because of where they were, there

12:32:46   11    were no windows in the bathroom.          They couldn't see

12:32:49   12    anything.     But most of the victims described it as just a

12:32:52   13    torrent of sound of a crowd outside, things crashing.                 So it

12:32:58   14    was described as a very near sound, so it could have been

12:33:01   15    just on the other side of the door.

12:33:04   16    Q      Okay.    All right.     And after you obtained this

12:33:07   17    information, did you -- were you able, through assistance of

12:33:15   18    photographers and people who were present during what was

12:33:18   19    happening downtown, able to obtain additional photographic

12:33:26   20    evidence and things of that nature?

12:33:27   21    A      Yes.    We reached out to the public and reached out to

12:33:30   22    those who may have been down there for their assistance, and

12:33:33   23    some members of the public provided photos and videos taken

12:33:39   24    from the scene.      We used that as well as, you know, a

12:33:47   25    database of cameras downtown, the Hanna Building and so
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 20 of 72. PageID #: 54
                                    W. Hasty (Direct by Zarzycki)                       20


12:33:53    1    forth, to try to capture a timeline of what happened at what

12:33:57    2    location.

12:33:59    3    Q        Okay.

12:33:59    4    A        And that information coupled with approximately a

12:34:02    5    dozen call-ins to either the Crime Stoppers line or to our

12:34:11    6    office led to the preliminary identification of Tandre

12:34:15    7    Buchanan, Jr., as our suspect, one of the three suspects at

12:34:19    8    least.

12:34:19    9    Q        Okay.   And before we get to that, did anyone in the --

12:34:22   10    either the owner or one of the four victim employees

12:34:27   11    describe an individual coming to the store as wearing any

12:34:33   12    bright orange colors?

12:34:34   13    A        Yes.    I believe at least two of the victims described

12:34:40   14    seeing a guy in orange.        I know one of them was certain that

12:34:44   15    person had been inside the store with -- it was just like --

12:34:50   16    he described it as kind of orange everything, he said.                You

12:34:55   17    know, orange head covering of some kind and an orange

12:34:59   18    sweatshirt.      And so that would have put the person in orange

12:35:05   19    inside the business.

12:35:07   20    Q        Okay.   And you had said that you had obtained some

12:35:14   21    video outside the store.        Did that show -- or, I'm sorry,

12:35:21   22    video or photographs.       Did those show a person in orange in

12:35:26   23    any of those?

12:35:26   24    A        Yes.    In several of the photos and one of the videos

12:35:32   25    at least showed -- the video had showed a person in orange
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 21 of 72. PageID #: 55
                                    W. Hasty (Direct by Zarzycki)                        21


12:35:36    1    exiting through the -- first the further west windowpane

12:35:42    2    that had been broken out.

12:35:44    3    Q       Okay.   Did the owner of Colossal Cupcakes also take

12:35:52    4    some short video of her own?

12:35:53    5    A       Yes, she did.     That -- it must have been a live

12:35:57    6    broadcast or something that was also captured.             We viewed

12:36:01    7    that.    And in a still image from the video there can be seen

12:36:09    8    a person in orange at what appears to be inside the store.

12:36:15    9    Q       And what did the entire video depict, to your

12:36:20   10    recollection?

12:36:20   11    A       It was very chaotic with the movement of the camera

12:36:25   12    and the sounds of everything going on, obviously the fear in

12:36:29   13    the voice of the victim.        But it -- I believe it shows their

12:36:36   14    moving back, retreating back from the storefront back

12:36:40   15    towards the diner door where the kitchen is, if memory

12:36:43   16    serves.

12:36:48   17    Q       Now, have you had an opportunity to review Exhibits 1

12:36:52   18    through 16 prior to your testimony here today?

12:36:54   19    A       Yes, I have.

12:36:55   20    Q       In Exhibit 1, what does that photograph depict, or

12:37:00   21    still photograph?

12:37:01   22    A       Photograph 1 appears to show a gentleman with an

12:37:09   23    orange sweatshirt, an orange do-rag, and black pants of some

12:37:14   24    kind in the vicinity of the window that's broken out.                 With

12:37:20   25    the depth and everything, you can't make a certain
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 22 of 72. PageID #: 56
                                    W. Hasty (Direct by Zarzycki)                      22


12:37:24    1    determination if that person's inside or outside, but it

12:37:28    2    looks to be inside.

12:37:31    3    Q      And in the video, does the actual video, the moving

12:37:36    4    video, does it appear to show an individual moving inside

12:37:39    5    the store?

12:37:40    6    A      Yes.    The video is much more certain, and you can see

12:37:46    7    the person exiting through the broken windowpane area.

12:37:52    8    Q      Okay.    Now, the -- go ahead.        I'm sorry.

12:37:59    9    A      I was saying, it was exiting from the inside of the

12:38:01   10    store to the outside where the sidewalk is.

12:38:03   11    Q      Okay.    And was there other photographic or video

12:38:11   12    evidence that did show someone in orange coming out of the

12:38:13   13    store as well?

12:38:13   14    A      Yes.    I saw another video that I believe showed the

12:38:19   15    same thing.

12:38:21   16    Q      Okay.    Now, showing you first -- we'll go to Exhibit

12:38:31   17    Number 2.     What does that photo show?

12:38:38   18    A      Exhibit 2 shows a gentleman standing in the windowpane

12:38:46   19    area that has been broken out.          The gentleman's wearing an

12:38:49   20    orange do-rag and what appears to be orange sweatshirt.               A

12:38:55   21    lot of that person is obscured by other members of the

12:38:59   22    public walking along the sidewalk.

12:39:08   23    Q      And in this exhibit can you describe exactly where it

12:39:10   24    is that you're talking about?

12:39:11   25    A      Certainly.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 23 of 72. PageID #: 57
                                    W. Hasty (Direct by Zarzycki)                      23


12:39:15    1                     THE COURT:     Let me interject.       In the

12:39:18    2    interests of making sure we use the Court's time as

12:39:22    3    efficiently as possible, I've always considered that

12:39:25    4    photographic evidence is fairly self-explanatory.              There's

12:39:28    5    an old saying that indicates that a picture is worth a

12:39:32    6    thousand words.      What I'm trying to do is make sure that we

12:39:35    7    don't get one thousand words for each of the pictures that

12:39:39    8    you seek to address the Court's attention to.             You certainly

12:39:41    9    are entitled to make a description, but I can see reasonably

12:39:46   10    well what the photographs attempt to show.            So if you could

12:39:49   11    just have a more laser-like focus on exactly why you think

12:39:56   12    each photograph is important, that would be greatly

12:39:58   13    appreciated.

12:39:58   14                     MR. ZARZYCKI:      Absolutely, Your Honor.

12:40:01   15    Q      Agent Hasty, what's the significance of Exhibit Number

12:40:04   16    2?

12:40:04   17    A      Exhibit 2 shows the person within the broken

12:40:09   18    windowpane area, certainly not on the exterior of the

12:40:14   19    business.

12:40:16   20    Q      Okay.    Now, what is the time of day that this is all

12:40:19   21    happening?

12:40:19   22    A      It's approximately 6:30, give or take a few minutes.

12:40:24   23    Q      Were you able to obtain metadata from the victims'

12:40:30   24    cell phone video footage that you saw, or at least the still

12:40:34   25    frame from Exhibit Number 1, what time of day that was
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 24 of 72. PageID #: 58
                                    W. Hasty (Direct by Zarzycki)                      24


12:40:37    1    taken?

12:40:38    2    A        Yeah, I believe that was taken at 6:38 p.m.

12:40:41    3    Q        Okay.   And this video or Exhibit Number 2, that's

12:40:44    4    taken from a different video; is that right?

12:40:46    5    A        Correct.    This is a still image from a video also

12:40:50    6    taken at 6:38 p.m.

12:40:56    7    Q        Okay.   So these are approximately the same time that

12:40:59    8    this is occurring?

12:41:00    9    A        Yes, sir.

12:41:02   10    Q        Okay.   Now, Exhibit Number 3, can you take a look at

12:41:06   11    that and explain the significance of that photo?

12:41:07   12    A        Certainly.   The significance of this photo is I'm

12:41:10   13    looking up and down the sidewalk here, and I see some broken

12:41:16   14    glass from the window, and I see the person in orange, you

12:41:22   15    know, continuing to exit the windowpane area.

12:41:27   16    Q        Okay.   Now, Exhibit 4, what is the significance of

12:41:33   17    that photograph?

12:41:33   18    A        Exhibit 4 shows a person wearing an orange sweatshirt,

12:41:40   19    orange do-rag, black athletic style pants, and orange Nike

12:41:48   20    sneakers with a turquoise stool that matches the turquoise

12:41:51   21    stool from inside the business breaking out the window, the

12:41:55   22    other window that person had previously exited next to, if

12:42:01   23    that makes sense.

12:42:01   24    Q        Did you talk to the owner of the business and identify

12:42:03   25    if that was a stool that is used inside of her store?
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 25 of 72. PageID #: 59
                                    W. Hasty (Direct by Zarzycki)                      25


12:42:08    1    A        Yes, that is a stool that matches those used in her

12:42:12    2    store.

12:42:13    3    Q        Okay.   And when you were watching the video, prior to

12:42:17    4    the man in orange climbing out of the window, were you able

12:42:21    5    to at least see a somewhat unobstructed view or somewhat

12:42:26    6    obstructed by individuals walking up and down of the

12:42:28    7    sidewalk prior to him exiting the store?

12:42:31    8    A        Correct.

12:42:33    9    Q        And did you see at that time, before the guy -- the

12:42:42   10    person in orange got out of that window, did you see a blue

12:42:46   11    stool on the sidewalk at any time during that video?

12:42:48   12    A        In none of the photos or videos that I saw was I able

12:42:51   13    to see a stool like this along the sidewalk, along the

12:42:59   14    exterior of the business.

12:43:08   15    Q        All right.   Now, Exhibit Number 5, can you explain the

12:43:13   16    significance of that exhibit?

12:43:15   17    A        Certainly.

12:43:17   18             Exhibit 5, this shows the gentleman in orange

12:43:25   19    continuing to hit the window with the stool.             It also shows

12:43:28   20    who we believe to be one of the codefendants, the gentleman

12:43:33   21    in the black and white sneakers, black pants, and

12:43:38   22    multicolored sweatshirt, the turquoise shoulder area and

12:43:44   23    hood.

12:43:49   24    Q        Okay.   Now, Exhibit Number 6, what is the significance

12:43:51   25    of this photograph?
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 26 of 72. PageID #: 60
                                    W. Hasty (Direct by Zarzycki)                      26


12:43:52    1    A      This photograph shows the gentleman, the codefendant,

12:43:56    2    inside the store.      We can see the shoulder and hood area of

12:44:01    3    that sweatshirt inside the store while the gentleman in

12:44:06    4    orange has the stool in an aggressive manner still.

12:44:10    5    Q      Okay.    Are these photographs taken in chronological

12:44:13    6    order or are these still pictures from the video taken in

12:44:17    7    chronological order?

12:44:18    8    A      That is correct.

12:44:18    9    Q      Now, Exhibit 7, what's the significance of that

12:44:26   10    photograph?

12:44:27   11    A      Exhibit 7 shows the gentleman in the multicolored

12:44:32   12    sweatshirt again very far inside the business, almost where

12:44:38   13    the cash register is.       And it also shows the gentleman clad

12:44:44   14    all in black approaching one of the display cases.

12:44:47   15    Q      In watching the video, did the person in the

12:44:50   16    multicolored sweatshirt in the blue and black, did he go

12:44:54   17    behind the counter at any time?

12:44:56   18    A      Yes.

12:44:59   19    Q      And did both of these individuals go into this

12:45:02   20    business after the person in orange exited that window?

12:45:06   21    A      Correct.

12:45:07   22    Q      Okay.    Now, Exhibit 8, can you explain the

12:45:15   23    significance of this photograph?

12:45:16   24    A      Sure.    Exhibit 8 shows the gentleman in orange

12:45:20   25    continuing to attack the window.          It shows a woman in the
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 27 of 72. PageID #: 61
                                    W. Hasty (Direct by Zarzycki)                         27


12:45:27    1    foreground holding a bag of popcorn.           And it also shows a

12:45:33    2    gentleman all in black with red shoes as he's leaping

12:45:36    3    through the air out of the broken windowpane area holding

12:45:42    4    what appears to be a pop bottle that matches those sold by

12:45:46    5    the store.

12:45:46    6    Q        Okay.    And while that person is exiting with that

12:45:49    7    bottle from the store, is the person in orange still engaged

12:45:54    8    in smashing the window at that time?

12:45:56    9    A        That is correct.

12:45:58   10    Q        Okay.    Now, this video where these stills are taken,

12:46:03   11    do they show the activities that's going on on Euclid Avenue

12:46:06   12    both before and during this incident?

12:46:10   13    A        That's correct.

12:46:14   14    Q        Okay.    Does this video still -- does it show going

12:46:19   15    down one direction east as well as a direction west?                  Does

12:46:24   16    it capture the entire I guess scene, what's happening on the

12:46:28   17    street?

12:46:28   18    A        Right.   It doesn't move from just one position to the

12:46:33   19    other.    It's trending towards the east, but they at times

12:46:36   20    move back to the west to see something at the arcade or

12:46:39   21    something if there's activity there.

12:46:41   22    Q        Okay.    And what's going on on that street at that time

12:46:45   23    from what you're able to see from the video?

12:46:46   24    A        Near constant breaking up of glass and looting of

12:46:49   25    businesses.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 28 of 72. PageID #: 62
                                    W. Hasty (Direct by Zarzycki)                      28


12:46:52    1    Q      Okay.    And by looting of businesses, you mean people

12:46:54    2    going through glass openings and stealing things from the

12:46:57    3    establishments along Euclid Avenue?

12:47:03    4    A      Yes.

12:47:04    5    Q      Is that all going on around the same time that this

12:47:06    6    incident is occurring with the Colossal Cupcakes?

12:47:27    7    A      Yes, it is.

12:47:27    8    Q      Okay.    And were you able to take stills from this

12:47:35    9    video in order to put those out to the public to get someone

12:47:40   10    to identify the person in orange?

12:47:42   11    A      That is correct.

12:47:43   12    Q      Okay.    And when you -- you said at some point in your

12:47:50   13    testimony you received a tip or someone identified a

12:47:54   14    Mr. Tandre Buchanan.       Is that correct?

12:47:58   15    A      Yes, sir.

12:47:58   16    Q      Okay.    And once you had that tip, were you able to

12:48:00   17    obtain photographs or social media pictures that assisted

12:48:07   18    you in confirming that it was Mr. Buchanan in the orange on

12:48:11   19    that day?

12:48:11   20    A      Correct.     We looked at both the person's Instagram

12:48:18   21    profile, and one of the photos in the Instagram profile had

12:48:22   22    the gentleman wearing an orange sweatshirt that appeared to

12:48:25   23    match that one seen in previous photos, as well as his

12:48:28   24    driver's license printout which the historical photos

12:48:33   25    clearly matched those of photos admitted as exhibits.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 29 of 72. PageID #: 63
                                    W. Hasty (Direct by Zarzycki)                      29


12:48:40    1    Q        Okay.   So there was an Instagram photo where he was

12:48:44    2    wearing that same sweatshirt?

12:48:45    3    A        Yes, sir.

12:48:45    4    Q        Okay.   And once you saw the Instagram photos and you

12:48:53    5    saw the driver's license photo, what was your next move from

12:48:56    6    there?

12:48:56    7    A        The next move was to determine the best way to

12:49:04    8    continue to gather evidence and gather information on the

12:49:08    9    person's whereabouts.       We defined the person -- the location

12:49:14   10    where he worked as well as his residence and did an

12:49:19   11    affidavit for a search warrant and arrest warrant for

12:49:23   12    Mr. Buchanan.

12:49:25   13    Q        Okay.   And while you're doing this investigation, did

12:49:27   14    this image of Tandre Buchanan in that same orange

12:49:33   15    sweatshirt, did it stay posted on Instagram?

12:49:37   16    A        No.   Concurrent with us looking at it, the profile was

12:49:42   17    turned private.      But we had already scraped the entire

12:49:47   18    profile.

12:49:47   19    Q        Okay.   While you were looking at it, it became

12:49:52   20    private?

12:49:52   21    A        Correct.

12:49:53   22    Q        How soon after this incident occurred were you looking

12:49:56   23    at it?

12:49:56   24    A        15 minutes.

12:49:59   25    Q        And had the news put out who the person was to the
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 30 of 72. PageID #: 64
                                    W. Hasty (Direct by Zarzycki)                        30


12:50:07    1    public, the person in orange?

12:50:11    2    A      Right, exactly.      15 minutes after the press release

12:50:15    3    was conducted, we received our first call.

12:50:19    4    Q      Okay.    And once the press released that and you got

12:50:24    5    your first call, how soon after was his Instagram changed to

12:50:29    6    private?

12:50:30    7    A      I'd have to check the timeline, but I believe it was

12:50:33    8    within the hour, probably 15, 20 minutes.

12:50:37    9    Q      Okay.    Now, did you make an arrest and interview

12:50:42   10    Mr. Buchanan?

12:50:43   11    A      Correct, we did.

12:50:44   12    Q      And what was the result of that interview?

12:50:47   13    A      We -- I was not personally involved in the arrest, but

12:50:56   14    my colleagues delivered Mr. Buchanan to our office.               And

12:51:01   15    myself and my colleague, TFO Lynn Bilko, sat Mr. Buchanan

12:51:07   16    down, and we interviewed him for about two and a half hours.

12:51:16   17           We completed an FD-395 Advice of Rights form.

12:51:23   18    Mr. Buchanan indicated he wished to continue the

12:51:28   19    conversation without an attorney present.            And we went over

12:51:30   20    the activities of the 30th, when he arrived down there, how

12:51:37   21    things are gotten violent between the police and the

12:51:41   22    protesters and how it turned into a violent situation,

12:51:43   23    moving towards Public Square and down Euclid Avenue.

12:51:49   24    Q      Did Mr. Buchanan admit during his interview that it

12:51:56   25    was him wearing the orange sweatshirt and smashing the
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 31 of 72. PageID #: 65
                                    W. Hasty (Direct by Zarzycki)                      31


12:51:59    1    window?

12:51:59    2    A      He did.

12:52:00    3    Q      Did at any time he admit to going into the business?

12:52:03    4    A      He did not admit at the time, but when confronted with

12:52:07    5    the fact that we had video of him exiting, he didn't

12:52:10    6    challenge it.

12:52:12    7    Q      Okay.    Now, the -- did you have another photograph to

12:52:17    8    show Mr. Buchanan, a photograph of him holding the head of a

12:52:21    9    deer in his hand?

12:52:23   10    A      Correct.     We had an image taken I believe right at 7

12:52:29   11    p.m. showing Mr. Buchanan holding a deer trophy, you know,

12:52:37   12    above his shoulders.

12:52:40   13    Q      And what time of day was that?          What was the location

12:52:43   14    and what did Mr. Buchanan say about that?

12:52:45   15    A      He said he saw it right there, picked it up, held it

12:52:52   16    for a few photos, and then put it right back down again.

12:52:55   17           The photo was taken right in the Cleveland State

12:52:58   18    University campus area, I believe along Euclid Avenue, right

12:53:03   19    at 7 p.m.

12:53:05   20    Q      Right at 7 p.m.?       Okay.

12:53:06   21           And how far away -- where was it taken from?

12:53:10   22    A      That -- the photo was taken from a car across the

12:53:16   23    street from where Mr. Buchanan was, and that's several

12:53:21   24    blocks from the vicinity of Playhouse Square and the Euclid

12:53:31   25    corridor that was previously discussed.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 32 of 72. PageID #: 66
                                    W. Hasty (Direct by Zarzycki)                      32


12:53:33    1    Q        Where was the actual trophy taken from?

12:53:35    2    A        Oh, the -- I later received a phone call -- initially

12:53:39    3    we didn't know, but last Friday I received a phone call from

12:53:43    4    Gordon Geiger, owner of Geiger's Sporting Goods store, and

12:53:48    5    he stated that that deer trophy had been in their store for

12:53:54    6    82 years.

12:53:57    7             We received some video from them, and one of the five

12:54:00    8    or six cameras they have in their store has the deer antlers

12:54:06    9    on each side of the camera, so you can see it clearly what

12:54:09   10    it is.    And then a gentleman breaks a window and they come

12:54:14   11    in, and someone reaches up and grabs the deer head and pulls

12:54:18   12    it away.    And from there it's taken outside and I believe

12:54:27   13    taken at that point by Mr. Buchanan.

12:54:31   14    Q        Okay.   Now, when you said Mr. Buchanan was confronted

12:54:37   15    by this, he said he found it on the ground, picked it up,

12:54:41   16    took a picture with it, and put it back down in the area

12:54:44   17    around Columbus State?

12:54:46   18    A        Yes.

12:54:47   19    Q        And then where did he go from there?

12:54:48   20    A        He says he went home.      It wasn't his girlfriend -- he

12:54:54   21    was with a girl, but the girl wasn't his girlfriend, so they

12:54:57   22    took either his car or her car back to where he lived on

12:55:02   23    165th.

12:55:06   24    Q        And was he asked whether he had gone back downtown at

12:55:12   25    any time or anywhere near the City Tap that's located
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 33 of 72. PageID #: 67
                                    W. Hasty (Direct by Zarzycki)                        33


12:55:17    1    downtown?

12:55:17    2    A      So the following morning we were discussing some

12:55:22    3    curiosities because we had some surveillance footage from

12:55:25    4    City Tap showing a guy in a do-rag and orange sweatshirt on

12:55:30    5    camera at I think it was 9:30 or so, thereabouts, give or

12:55:36    6    take a few minutes.       And that person was outside of a

12:55:40    7    vehicle removing a car seat and a stool or something.                 And

12:55:47    8    the plate was visible on the surveillance footage, and the

12:55:55    9    plate on the vehicle was returned -- we ran the

12:55:57   10    registration, and the vehicle registration returned to

12:55:59   11    Kenneth Dunnican, who is Tandre Buchanan's brother.

12:56:04   12    Q      And do they live at the same location?

12:56:05   13    A      I don't believe so.

12:56:11   14    Q      Okay.    All right.     And was he asked about that?

12:56:16   15    A      He was.     He asked, you know, why that would be, why

12:56:21   16    would we would -- why we would see this person in orange

12:56:25   17    there or why his brother's car would be there, and he had no

12:56:31   18    answer for that.

12:56:32   19    Q      Okay.    Now, you said that you -- did you also obtain a

12:56:38   20    search warrant in addition to the arrest warrant for

12:56:41   21    Mr. Buchanan?

12:56:42   22    A      Correct.

12:56:42   23    Q      Was the search conducted?

12:56:44   24    A      The search was conducted, yes, on -- it was

12:56:46   25    essentially concurrent with the arrest on the evening of the
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 34 of 72. PageID #: 68
                                    W. Hasty (Direct by Zarzycki)                      34


12:56:49    1    11th.

12:56:50    2    Q       Okay.   And did you locate the deer head trophy?

12:56:55    3    A       We did not.

12:56:56    4    Q       Did you locate the orange sweatshirt or the orange

12:56:58    5    do-rag?

12:56:58    6    A       No.   No, during the interview Mr. Buchanan told us

12:57:01    7    that he had gotten rid of the orange sweatshirt that night

12:57:05    8    because it had received some (audio interference) and a hole

12:57:11    9    in it from where he was shot with the rubber bullets from

12:57:15   10    police, and he saw fit to get rid of it that way.

12:57:19   11            The following morning he mentioned that he had gotten

12:57:24   12    rid of all of it after his father had told him to do so.

12:57:33   13    Q       All right.    Now, when you -- in addition to some of

12:57:37   14    the still photos we've already seen and identified, did you

12:57:40   15    get other videos from throughout the city of Cleveland and

12:57:42   16    combine that with the defendant's statements sort of tracing

12:57:47   17    the path throughout the area of downtown Cleveland both

12:57:50   18    before Colossal Cupcakes and after?

12:57:53   19    A       Yes, we did.

12:57:55   20    Q       And what was the path?

12:57:56   21    A       We had a shot along -- in the vicinity of Playhouse

12:58:06   22    Square that shows Mr. Buchanan carrying the deer trophy

12:58:10   23    across the street, and he's accompanied by the same girl

12:58:16   24    that he's seen in the other photos with.            And it is curious

12:58:25   25    because it contradicts what was stated previously where he
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 35 of 72. PageID #: 69
                                    W. Hasty (Direct by Zarzycki)                      35


12:58:27    1    picked it up right there and took a photo with it and then

12:58:30    2    discarded it.

12:58:32    3            You know, Mr. Buchanan was cooperative during the

12:58:37    4    interview and signed a -- and he signed a consent to search

12:58:45    5    the cell phone.      He had an iPhone 8 that we did an extract

12:58:50    6    on.   I returned it to his father.         But during the search of

12:58:54    7    that phone, I came across a video showing Mr. Buchanan

12:58:59    8    throwing a brick through the window or door — it's a glass

12:59:05    9    door — of the Huntington Bank Building at Playhouse

12:59:09   10    Square -- I mean Public Square.

12:59:10   11    Q       That came from his cell phone?

12:59:12   12    A       That came from his cell phone.         I can't say with

12:59:16   13    certainty that his cell phone captured it.            It may have been

12:59:19   14    taken by his cell phone or sent to his phone from someone

12:59:22   15    else.    I can't say at this time.

12:59:23   16    Q       Okay.   So looking at Exhibit Number 9, can you tell us

12:59:28   17    what that is?

12:59:28   18    A       Certainly.

12:59:31   19            Exhibit Number 9 is just a still from that video that

12:59:36   20    shows the revolving door glass pane being broken out.

12:59:46   21    Q       And Exhibit Number 10?

12:59:48   22    A       Exhibit Number 10 is a still taken from the same video

12:59:54   23    a second or two later that show him walking away from the

12:59:58   24    door.

12:59:58   25    Q       "Him" being Mr. Buchanan?
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 36 of 72. PageID #: 70
                                    W. Hasty (Direct by Zarzycki)                      36


01:00:02    1    A      Yes, sir.

01:00:02    2    Q      Okay.    And now, just chronologically, before what

01:00:09    3    happened at Colossal Cupcakes?

01:00:11    4    A      It is before.

01:00:12    5    Q      Okay.    Where did Mr. Buchanan start and where did he

01:00:17    6    go?

01:00:17    7    A      So he says he arrived at the Justice Center around

01:00:24    8    2:30 or 3.     He attended a funeral earlier in the day for a

01:00:29    9    family member, and he arrived at the Justice Center at 2:30

01:00:33   10    or 3 for the protest that he said initially was really

01:00:36   11    great, everything was going really well.            And then he

01:00:40   12    asserted that the police launched rubber bullets and tear

01:00:46   13    gas at the protesters, and that turned the otherwise

01:00:50   14    peaceful protesters into, you know, more violent agitators.

01:00:53   15           And at that point they moved from the Justice Center

01:00:59   16    to Public Square and then eastward towards Playhouse Square.

01:01:07   17    Q      Okay.    So now is the bank that you see in the exhibit,

01:01:10   18    the revolving door.       Exhibits 9 and 10, are those on the way

01:01:13   19    to Public Square?

01:01:16   20    A      Yes, sir.     It's just east of the Soldiers' and

01:01:20   21    Sailors' Monument, right at the intersection where it meets

01:01:24   22    Euclid Avenue.

01:01:26   23    Q      And did Mr. Buchanan say that -- any other store that

01:01:32   24    he had gone into on his way towards Public Square or away

01:01:40   25    from Public Square?
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 37 of 72. PageID #: 71
                                    W. Hasty (Direct by Zarzycki)                      37


01:01:41    1    A       Just one.    He had mentioned that he had gone inside

01:01:43    2    Heinen's.     Heinen's had been broken into as well, and he

01:01:48    3    stated he went in I believe to look around.

01:01:52    4    Q       Okay.   This is Exhibit Number 10.         What does that

01:01:56    5    show?

01:01:56    6    A       Exhibit Number 10 is taken a second or two after the

01:02:01    7    last one that shows him walking away from the door that had

01:02:06    8    previously been broken out.

01:02:08    9    Q       I'm sorry.    Exhibit Number 11.

01:02:10   10    A       Exhibit 11.     Exhibit 11 shows Mr. Buchanan, who had --

01:02:16   11    in other photos we've seen him in the middle of Euclid

01:02:19   12    having removed the orange sweatshirt.           He had an Army

01:02:21   13    T-shirt on underneath.        This shows him with the black

01:02:25   14    T-shirt on just inside the broken window area of the

01:02:29   15    Heinen's store.

01:02:30   16    Q       Okay.   And again, he did confirm that he was also in

01:02:34   17    that store as well?

01:02:34   18    A       Yes, he said he went inside, I think he said to look

01:02:38   19    around.

01:02:39   20    Q       Was Heinen's looted, too, or was anything stolen from

01:02:43   21    Heinen's?

01:02:44   22    A       Yes, yes.

01:02:45   23    Q       Now, Exhibit Number 12, what is that -- the

01:02:55   24    significance of that?

01:02:56   25    A       Exhibit 12 --
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 38 of 72. PageID #: 72
                                    W. Hasty (Direct by Zarzycki)                         38


01:02:57    1                       THE COURT:   We've already covered Exhibit 12.

01:03:00    2    Q       All right.    Can you describe for the Court when

01:03:12    3    talking with Mr. Buchanan about Colossal Cupcakes and did he

01:03:20    4    explain any motive or what his purpose was for doing what he

01:03:25    5    did there?

01:03:25    6    A       He felt as if the owner had paid for the defense fund

01:03:35    7    for the officer who had shot, he pronounced it "Tay-mar"

01:03:40    8    Rice.    I knew it as "Ta-meer" Rice.         I don't know which is

01:03:44    9    correct.    But he asserted that the owner had somehow paid

01:03:47   10    for the court fees and everything for that police officer,

01:03:53   11    so -- and that he had been inside the store previously and

01:03:56   12    knew the owner.

01:03:57   13    Q       Okay.   And was that something that he described as a

01:04:05   14    motive, or what was the purpose for him telling you this?

01:04:08   15    A       I can't say, you know, why he would say that, but, you

01:04:16   16    know, he was -- when describing it, you know, he was, you

01:04:20   17    know, very emotional and agitated and felt strongly about

01:04:27   18    it.

01:04:27   19    Q       Okay.   Now, you had mentioned later there was a

01:04:37   20    photograph or some video evidence from the City Tap.                  That's

01:04:43   21    also a business downtown?

01:04:48   22    A       Correct.    It's about a block away.        It's a bar that

01:04:52   23    serves the area.

01:04:55   24    Q       Okay.   And can you explain Exhibit 13?

01:04:57   25    A       Exhibit 13 as an image from the surveillance from City
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 39 of 72. PageID #: 73
                                    W. Hasty (Direct by Zarzycki)                       39


01:05:05    1    Tap, and it shows a blue Hyundai sedan and a gentleman with

01:05:16    2    an orange do-rag and orange sweatshirt and black pants

01:05:19    3    removing what appears to be a child seat and something else

01:05:22    4    from the trunk of the vehicle.

01:05:25    5    Q      Is there a plate on the vehicle?

01:05:29    6    A      The vehicle's registration returns to Kenneth

01:05:33    7    Dunnican, who is Mr. Buchanan's brother.

01:05:35    8    Q      Is this directly outside of City Tap?

01:05:38    9    A      Yes.

01:05:38   10    Q      And was City Tap also looted or were things taken from

01:05:46   11    that business?

01:05:46   12    A      Yes.    They were looted, but no one was present inside.

01:05:51   13    I spoke with the owner, and he said he had a lot of things

01:05:55   14    taken, including several bottles of Crown Royal, including

01:06:02   15    broken glass on the sidewalk.

01:06:05   16    Q      All right.     And in the search of the defendant's

01:06:10   17    phone, did you find any text messages that assisted in your

01:06:14   18    investigation or confirming where Mr. Buchanan may have been

01:06:16   19    that evening?

01:06:17   20    A      Yes.

01:06:19   21    Q      Okay.    Showing you Exhibit Number 16, just skipping a

01:06:26   22    couple of exhibits here, what is the significance of that?

01:06:29   23    A      The blue -- the blue balloon is a text message

01:06:37   24    received from someone else, the contact lists B-herbo.                The

01:06:47   25    green is the account name of the phone searched,
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 40 of 72. PageID #: 74
                                    W. Hasty (Direct by Zarzycki)                      40


01:06:50    1    Mr. Buchanan's.      The account name is Tea with --

            2                     [Reporter interjection.]

01:07:07    3                     The blue is B-herbo.        The green searched

01:07:14    4    phone, the name on that one is Tea w/ Tee:            Herbs N' Tee.

01:07:33    5    Q      And that number matched to Tea w/ Tee, is that

01:07:40    6    associated with the number of the cell phone that you were

01:07:42    7    searching that belonged to Mr. Buchanan?

01:07:43    8    A      Yes.

01:07:43    9    Q      And does that text that says, "My brother wya," does

01:07:51   10    that mean "where you at"?

01:07:54   11    A      Yes.

01:07:54   12    Q      And is the time on that 9:50 p.m.?

01:07:57   13    A      Yes.

01:07:57   14    Q      What was the time of the photograph taken, the still

01:08:01   15    photograph taken at City Tap where the license plate that

01:08:06   16    belongs to the defendant, to Mr. Buchanan's brother?

01:08:09   17    A      I believe it was just after 9:30.

01:08:13   18    Q      All right.     Showing you Exhibit Number 14.

01:08:24   19    A      Yes.

01:08:24   20    Q      What is the significance of this?

01:08:26   21    A      This is a message sent from that phone to a group of

01:08:35   22    individuals, and the text sent, to quote, "I fucked downtown

01:08:44   23    up," end quote.

01:08:46   24    Q      Okay.    Is that later in the evening on May 30?

01:08:49   25    A      Yes.    That's 11:02 p.m.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 41 of 72. PageID #: 75
                                    W. Hasty (Direct by Zarzycki)                      41


01:08:51    1    Q        And Exhibit Number 15, is that another text message

01:08:59    2    that you found from Mr. Buchanan's cell phone?

01:09:01    3    A        Yes, that's from the following day at approximately

01:09:23    4    2:56 p.m.     And he sends the text message stating --

01:09:28    5                        [Reporter interjection.]

01:09:28    6    Q        And it says that they both -- "They only had two Crown

01:09:35    7    bottles.    I sold them both."

01:09:37    8             Did you speak with City Tap and were there bottles of

01:09:40    9    Crown Royal stolen?

01:09:40   10    A        Correct.    I spoke with the owner, and he confirmed

01:09:43   11    with me that he had several bottles of Crown Royal stolen.

01:09:46   12    Q        Okay.

01:10:05   13                        MR. ZARZYCKI:   May I have a moment, Your

01:10:06   14    Honor?

01:10:06   15                        THE COURT:   You may.

01:10:15   16                        MR. ZARZYCKI:   Thank you.

01:10:16   17    Q        And getting near to the end here.

01:10:19   18             Agent Hasty, were you able to also through the phone

01:10:24   19    obtain any information, GPS information that showed some of

01:10:29   20    the whereabouts of the defendant that day?

01:10:31   21    A        There was a GPS data point.        There weren't a large

01:10:37   22    number of data points, but one of the GPS points showed the

01:10:41   23    phone approximately a block away from the City Tap just

01:10:46   24    after 9:30 p.m.

01:11:29   25    Q        Agent Hasty, lastly, at that business, on Colossal
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 42 of 72. PageID #: 76
                                    W. Hasty (Cross by Bradley)                         42


01:11:34    1    Cupcakes, did you look into whether that was engaged in

01:11:38    2    interstate commerce?

01:11:39    3    A        Yes.   The owner does sell the cupcakes to people

01:11:50    4    outside the state of Ohio.

01:11:54    5                      MR. ZARZYCKI:     All right.     Thank you, Agent

01:11:55    6    Hasty.    Nothing further.

01:11:57    7                      THE COURT:    Mr. Bradley, do you wish to

01:11:59    8    inquire?

01:12:00    9                      MR. BRADLEY:     I do, Your Honor.      May I

01:12:04   10    proceed?

01:12:04   11                      THE COURT:    Yes, sir.

01:12:05   12                               CROSS-EXAMINATION

           13    BY MR. BRADLEY:

01:12:08   14    Q        Good afternoon, Special Agent.

01:12:09   15    A        Good afternoon, Mr. Bradley.

01:12:10   16    Q        You indicated that you spoke to a total of five people

01:12:17   17    from Colossal Cupcakes, the owner plus four employees.                Is

01:12:21   18    that right?

01:12:21   19    A        Yes, sir.

01:12:22   20    Q        And when did you conduct those interviews in relation

01:12:28   21    to these events you're describing?

01:12:31   22    A        I believe I was assigned the case, it was almost a

01:12:38   23    week later from the incident.         I spoke to the owner the day

01:12:44   24    I was assigned to it, I believe, and then Mr. Caleb Cass, I

01:12:54   25    think we spoke to him, if memory serves, it was the 10th,
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 43 of 72. PageID #: 77
                                    W. Hasty (Cross by Bradley)                        43


01:12:57    1    and then the remaining three, we spoke to them during the

01:13:00    2    day of the 11th.

01:13:02    3    Q      Fair enough.      So my point though, at least a week or

01:13:07    4    so after the events at issue?

01:13:08    5    A      Yes, sir.

01:13:09    6    Q      And when you did interview them, did you interview

01:13:11    7    them all individually or were some of the employees together

01:13:16    8    simultaneously?

01:13:17    9    A      The owner was interviewed by herself, and then Caleb

01:13:22   10    was by himself.      Jack was by himself.       Anastacia was at

01:13:29   11    another branch that's opening in another city.             Her friend

01:13:35   12    was present but not participating in the interview.               I think

01:13:38   13    she excused herself when we arrived.           And then Michelle was

01:13:43   14    by herself.

01:13:46   15    Q      And I think you stated earlier that when you spoke

01:13:50   16    with the owner of Colossal Cupcakes, she indicated that she

01:13:57   17    returned back to the store after she received a call from

01:14:00   18    one of her employees.       Right?

01:14:02   19    A      Yes, sir.

01:14:03   20    Q      And I think you indicated that she was present in the

01:14:08   21    store when the first of two large plate -- glass plate

01:14:15   22    windows was broken.

01:14:17   23           Is that right?

01:14:18   24    A      That's correct.

01:14:18   25    Q      Was she able to identify anybody that would have been
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 44 of 72. PageID #: 78
                                    W. Hasty (Cross by Bradley)                        44


01:14:25    1    responsible for breaking that window?

01:14:27    2    A      No, sir.

01:14:28    3    Q      And I think you also described that based on that

01:14:35    4    interview, that you learned that the employees all retreated

01:14:39    5    into a bathroom.      Right?

01:14:41    6    A      Yes.

01:14:42    7    Q      And that the police responded to a 911 call and that

01:14:48    8    the best estimate from the owner was they were in the

01:14:55    9    bathroom for approximately 10 minutes.

01:14:56   10    A      I don't know if the owner gave that number.             I don't

01:15:01   11    think we asked her.       That 10-minute figure came from

01:15:04   12    Michelle who was the -- I think she's being trained to be a

01:15:09   13    manager or something there.         She said 10 minutes.

01:15:11   14    Q      All right.     And from any of the employee or owner

01:15:16   15    interviews, were you able to determine how long the store

01:15:20   16    owner had been in there and witnessed the first window

01:15:23   17    broken until they went into the bathroom?

01:15:25   18    A      It was just based on the conversation.            It was not a

01:15:33   19    long period.     I think Kelly said that she didn't expect it

01:15:37   20    to be as violent as it was, so I think she was talking to

01:15:42   21    one of the people that had come in and said, "Hey, there's

01:15:45   22    people inside, excuse me, everything's fine, calm down."

01:15:50   23    And that's about the time that she said she kind of felt the

01:15:53   24    air and heard the sound of the cinder block go by her head.

01:15:57   25    And that's when she said things had changed and that's when
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 45 of 72. PageID #: 79
                                    W. Hasty (Cross by Bradley)                        45


01:16:01    1    she knew that she was in danger and so then she saw the

01:16:05    2    window.    It wasn't a long time.        It was -- you know, I can't

01:16:08    3    speculate, but, I mean, under a minute certainly.

01:16:10    4    Q        Okay.   And you indicated that she described either

01:16:16    5    seeing or hearing or feeling a cinder block go by her head.

01:16:21    6    Was she able to identify an individual that was responsible

01:16:24    7    for throwing that cinder block?

01:16:25    8    A        No, sir.

01:16:26    9    Q        And did she -- she or really any of the employees or

01:16:36   10    store owner, were they -- did they personally witness the

01:16:43   11    gentleman in the orange that we've identified as

01:16:47   12    Mr. Buchanan, did they witness him breaking the window of

01:16:51   13    the second glass plate window?

01:16:54   14    A        If memory serves, I believe one of the witnesses did

01:17:01   15    recall that, the same person that had seen him inside the

01:17:06   16    store, because Caleb was -- he was essentially thinking he

01:17:18   17    wanted to kind of protect them.          So I'd have to check my

01:17:23   18    interview with him to confirm if he saw him at the window

01:17:27   19    with the stool or not, but I'm certain he saw him inside the

01:17:30   20    store.

01:17:38   21    Q        And I think it was Caleb is the individual that

01:17:41   22    described noticing that five points of sale terminals were

01:17:47   23    missing.

01:17:47   24    A        Yes, sir.

01:17:48   25    Q        And did either Caleb or any of the other
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 46 of 72. PageID #: 80
                                    W. Hasty (Cross by Bradley)                        46


01:17:52    1    employees/owner witness anybody taking those point of sale

01:17:59    2    terminals?

01:18:00    3    A      No.    At that point they were locked inside the

01:18:02    4    bathroom.

01:18:04    5    Q      And I think you described that -- or you testified

01:18:07    6    that the witnesses described to you that it was quite

01:18:12    7    chaotic and that there were -- it sounded as if a number of

01:18:18    8    people were inside the Colossal Cupcakes premises.

01:18:25    9    A      Yes.

01:18:25   10    Q      And did you get any sense as to a number, how many

01:18:29   11    individuals?     Was there an estimate provided to you?

01:18:32   12    A      It was just a crowd on the other side of the door with

01:18:36   13    things crashing, so no one speculated as to the number.

01:18:44   14    Just it was noisy and scary, they said.

01:18:49   15    Q      And were anybody -- do you know from your interviews

01:18:54   16    whether other people had entered the premises before

01:18:58   17    Mr. Buchanan?

01:18:59   18    A      That -- no, I don't believe so.          After, yes, but not

01:19:06   19    before.

01:19:06   20    Q      And you're basing that upon interviews with the

01:19:13   21    employees and the owner?

01:19:15   22    A      Yeah, it's a combination of the interviews of the

01:19:20   23    victims as well as photos and videos that we had collected.

01:19:26   24    Q      Did you -- during your two-plus-hour interview with

01:19:31   25    Mr. Buchanan, did you question him about the point of sale
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 47 of 72. PageID #: 81
                                    W. Hasty (Cross by Bradley)                        47


01:19:36    1    terminals?

01:19:37    2    A      I don't think -- I don't think we asked him

01:19:42    3    specifically if he had taken those.           I don't believe that

01:19:46    4    was discussed.

01:19:46    5    Q      Did you ask him whether he had taken any property from

01:19:52    6    Colossal Cupcakes?

01:19:54    7    A      The stool was discussed, and he stated that he found

01:20:04    8    it on the sidewalk.

01:20:10    9    Q      And was the stool ever recovered?

01:20:13   10    A      No, it was not.

01:20:13   11    Q      You spoke as well of a, I think it was City Tap owner

01:20:24   12    that you spoke to --

01:20:26   13    A      Yes, sir.

01:20:26   14    Q      -- about some Crown Royal bottles that had been taken

01:20:32   15    from his place of business.

01:20:33   16           Did you question Mr. Buchanan about the Crown Royal

01:20:36   17    bottles?

01:20:37   18    A      We did not.      At the time, we didn't have the

01:20:39   19    information to do so.

01:20:41   20    Q      And when you spoke with the owner of City Tap, did he

01:20:48   21    have any information as to who was responsible for taking

01:20:51   22    those Crown Royal bottles?

01:20:53   23    A      No.    He and all his employees left out of concern for

01:20:59   24    their safety before things got to that point.

01:21:01   25    Q      And I think you indicated that when you -- well, you
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 48 of 72. PageID #: 82
                                    W. Hasty (Cross by Bradley)                        48


01:21:15    1    weren't personally involved in Mr. Buchanan's arrest; is

01:21:20    2    that correct?

01:21:20    3    A      That's correct.

01:21:22    4    Q      Do you know when he was arrested in relation to this

01:21:25    5    incident?

01:21:25    6    A      Well, he was arrested on the 11th, late hours on the

01:21:34    7    11th, around 8 p.m. give or take maybe, maybe 7 p.m., I

01:21:39    8    don't recall.      But it was I think 12 days from the 30th.          I

01:21:43    9    don't know if May has 30 or 31 days, but it was

01:21:45   10    approximately 12 days later.

01:21:46   11    Q      And do you know where he was arrested at?

01:21:49   12    A      He was arrested at his place of employment.

01:21:53   13    Q      And do you know where that's at?

01:21:54   14    A      I do.

01:21:55   15    Q      Could you tell us?

01:21:56   16    A      Sure.    It is Neo Parkway in Garfield Heights at a

01:22:05   17    Charter/Spectrum call center.

01:22:07   18    Q      And I believe you've described that from the time he

01:22:11   19    was arrested and ultimately interviewed by you, he was

01:22:14   20    otherwise compliant and cooperative?

01:22:19   21    A      He was.

01:22:30   22                     MR. BRADLEY:      I have no further questions,

01:22:31   23    Your Honor.

01:22:33   24                     THE COURT:     Mr. Zarzycki, do you have any

01:22:35   25    brief redirect?      You're not required to, but do you have
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 49 of 72. PageID #: 83
                                   W. Hasty (Redirect by Zarzycki)                     49


01:22:38    1    any?

01:22:45    2                     MR. ZARZYCKI:      Just one question.

01:22:49    3                            REDIRECT EXAMINATION

01:22:50    4    BY MR. ZARZYCKI:

01:22:50    5    Q        Agent Hasty, was there any evidence that you saw

01:22:56    6    during your interviews and any video that you saw that would

01:22:59    7    suggest that there was anyone inside the Colossal Cupcakes

01:23:04    8    before the person wearing all orange later identified as

01:23:10    9    Mr. Buchanan?

01:23:13   10    A        I don't believe so.

01:23:17   11                     MR. ZARZYCKI:      Okay.    Nothing further.

01:23:22   12                     THE COURT:     All right.     Agent Hasty, from my

01:23:24   13    understanding of what you've testified to, you are not, as

01:23:32   14    the Government's witness, asserting that this defendant was

01:23:34   15    responsible for firing a bullet through the window of the

01:23:42   16    cupcake store, are you?

01:23:43   17                     THE WITNESS:      Your Honor, I am only reporting

01:23:45   18    what the victim described.         I'm not purporting that that's

01:23:47   19    what Mr. Buchanan did.

01:23:50   20                     THE COURT:     Okay.    Likewise, you are not

01:23:53   21    asserting in your testimony or in your affidavit that this

01:23:59   22    defendant was responsible for throwing the cinder block that

01:24:01   23    you've described?

01:24:02   24                     THE WITNESS:      I'm not purporting that, Your

01:24:05   25    Honor.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 50 of 72. PageID #: 84
                                                                                        50


01:24:05    1                     THE COURT:     Okay.    The investigation obviously

01:24:07    2    continues, but as things stand today, you clarified for me

01:24:11    3    what your position is, correct?

01:24:13    4                     THE WITNESS:      Yes, Your Honor.

01:24:14    5                     THE COURT:     Is there anything further from the

01:24:17    6    United States in light of the Court's questions?

01:24:18    7                     MR. ZARZYCKI:      No, Your Honor.

01:24:19    8                     THE COURT:     Anything further from you,

01:24:21    9    Mr. Bradley, in light of the Court's questions or

01:24:24   10    Mr. Zarzycki's single redirect?

01:24:28   11                     MR. BRADLEY:      No, Your Honor.

01:24:29   12                     THE COURT:     All right.     Thank you.

01:24:29   13           Agent Hasty, we will deem you to have stepped down

01:24:34   14    even though you're not actually leaving a witness stand, but

01:24:36   15    your testimony has now concluded.

01:24:38   16           Does the Government have additional witnesses it

01:24:43   17    wishes to call?

01:24:44   18                     MR. ZARZYCKI:      No, Your Honor.

01:24:45   19                     THE COURT:     And do you have any additional

01:24:46   20    facts or evidence that you wish to submit?

01:24:51   21                     MR. ZARZYCKI:      I do not.

01:24:52   22                     THE COURT:     All right.     Thank you.

01:24:53   23           The Government's presentation is concluded.             We'll

01:24:56   24    move to the defense evidence, if any.

01:25:00   25           Mr. Bradley, you're entitled to submit evidence on
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 51 of 72. PageID #: 85
                                                                                       51


01:25:03    1    behalf of the defense.        Because this is not a presumption

01:25:05    2    case, there is no presumption that needed to be rebutted,

01:25:11    3    but do you have evidence you wish to submit on behalf of

01:25:15    4    Mr. Buchanan?

01:25:15    5                     MR. BRADLEY:      Judge, we do not intend to call

01:25:17    6    any witnesses, and I believe that the Government has already

01:25:21    7    proffered the report of Pretrial Services, so I would simply

01:25:26    8    be relying on that information.          I have no additional

01:25:30    9    evidence or testimony to offer.

01:25:32   10                     THE COURT:     Do you wish to proffer any facts

01:25:35   11    in support of your client's position?

01:25:39   12                     MR. BRADLEY:      Not that is outside of the scope

01:25:44   13    of what's contained in the Pretrial Services report.

01:25:50   14                     THE COURT:     All right.     So I understand what

01:25:51   15    you're saying.

01:25:52   16           On to brief arguments.        I think I understand the

01:25:55   17    Government's position, but, Mr. Zarzycki, if you could make

01:25:57   18    it clear on which basis the Government is seeking the

01:26:02   19    detention of this individual, I'd appreciate it.

01:26:09   20                     MR. ZARZYCKI:      Yes, Your Honor.

01:26:10   21           The Government's primary argument for why we're

01:26:14   22    seeking detention is that I believe the evidence shows by

01:26:18   23    clear and convincing evidence that no condition or

01:26:21   24    combination of conditions will assure the safety of the

01:26:25   25    community.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 52 of 72. PageID #: 86
                                                                                       52


01:26:27    1                     THE COURT:     How do you wish to argue that

01:26:30    2    contention?

01:26:31    3                     MR. ZARZYCKI:      I would argue that what the

01:26:34    4    evidence shows here is that we're basing this primarily on

01:26:42    5    the facts and circumstances of the incident itself and what

01:26:51    6    happened that day both during the offense involving Colossal

01:26:54    7    Cupcakes and surrounding all the things that there is

01:26:57    8    evidence to show that the defendant was responsible for on

01:27:01    9    May 30.

01:27:02   10           First, with respect to Colossal Cupcakes, when the

01:27:06   11    defendant was interviewed by the agent, he had stated

01:27:09   12    something to the effect that -- or as part of a potential

01:27:14   13    motive was the fact that the owner, he thought, was a donor

01:27:20   14    to a defense fund for Tamir Rice and that's part of the

01:27:24   15    reason why he did what he did.

01:27:26   16           And what he did here, Your Honor, was that in his

01:27:29   17    actions -- I believe the evidence does show that he was the

01:27:34   18    first one in that business.         Her phone, the very albeit

01:27:42   19    blurry still shot showed one person coming in before they go

01:27:45   20    running into the back of that store.           And that's the person

01:27:49   21    in orange, and that's how the defendant was dressed that

01:27:53   22    day.   And further evidence suggests that's him coming out

01:27:56   23    before other people have a chance to go in and take things

01:27:59   24    from her store.

01:28:01   25           He terrorized this victim, caused her to lock herself
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 53 of 72. PageID #: 87
                                                                                         53


01:28:07    1    and four employees into a bathroom for their own safety

01:28:11    2    while they had to sit there and listen to the store being

01:28:13    3    destroyed, not knowing whether they can come out or whether

01:28:16    4    it's safe to come out until they were rescued by the

01:28:19    5    Cleveland Police Department 10 minutes later.             They were

01:28:23    6    barricaded in the bathroom, partly on the actions of the

01:28:27    7    defendant.

01:28:27    8             And while they're in the bathroom, the defendant not

01:28:31    9    only comes into the store, he comes out of the store with a

01:28:34   10    chair that belongs to the store that he had no business

01:28:37   11    taking from the store and smashed her window, violently

01:28:42   12    smashed her window.       And this was all done in an environment

01:28:48   13    all surrounding the people from the street and the way the

01:28:53   14    agent described it, that individuals were breaking windows

01:28:57   15    and stealing things from stores up and down Euclid Avenue.

01:29:02   16    And the defendant was glad -- I shouldn't say "glad."                 The

01:29:06   17    defendant was willingly a part of that activity.

01:29:09   18             But it wasn't -- with respect to detention, it wasn't

01:29:16   19    just the fact that he terrorized the victim and her

01:29:21   20    employees, causing them to barricade themselves in the

01:29:23   21    bathroom.     There were people in the store.         He didn't do

01:29:25   22    this at 2:00 in the morning.         This isn't just a property

01:29:27   23    crime.    There were people in there, employees, and the

01:29:31   24    defendant disregarded that when he came in and when he

01:29:34   25    destroyed that store.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 54 of 72. PageID #: 88
                                                                                       54


01:29:37    1            And in addition to that, he destroyed places all over

01:29:40    2    Cleveland, both before and after City -- before and after

01:29:47    3    Colossal Cupcakes.

01:29:48    4            And the defendant can ask for a bond and say that he

01:29:53    5    can abide by the conditions of a bond, but when asked what

01:29:56    6    had happened, he tells the police exactly what he thinks

01:29:58    7    they want to hear.       Yes, he admitted that he was the person

01:30:01    8    in the video smashing the window.          It's clear that he's the

01:30:05    9    person smashing the window in the video, as Agent Hasty

01:30:09   10    said, when he compared his profile from his driver's

01:30:13   11    license.

01:30:13   12            But when asked when he went home that night, he says

01:30:16   13    he went home at 7.       But there's evidence to suggest at 9:56

01:30:20   14    he's with his brother.        There's evidence to suggest that

01:30:23   15    he's with his brother's car at 9:30 at night.             There's

01:30:28   16    evidence to suggest that at that time things were looted,

01:30:30   17    including Crown Royal bottles from City Tap, and he's on his

01:30:36   18    text messages saying that he has Crown Royal bottles to

01:30:39   19    sell.

01:30:39   20            So he lied to the police or to the agent.            He was

01:30:45   21    dishonest when he was telling them that he went home at 7:00

01:30:49   22    that night when the evidence suggests that he didn't.

01:30:51   23            He also had a deer head trophy that was taken from

01:30:54   24    Geiger's which he told the agent he just picked up off the

01:30:59   25    ground and left it there.        But other video evidence shows
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 55 of 72. PageID #: 89
                                                                                       55


01:31:02    1    two blocks away in front of the Hanna Building carrying that

01:31:06    2    deer head down the street, per Agent Hasty's testimony.

01:31:10    3           There is further evidence that the minutes of his --

01:31:15    4    not just the fact that he was being dishonest but that he

01:31:20    5    was obstructing here.       And this is a person that wants the

01:31:23    6    Court to trust that he will abide by conditions of bond when

01:31:26    7    he -- when the investigation starts, his first instinct was

01:31:29    8    to make private his profile after seeing the news broadcast

01:31:34    9    of his picture put out to everyone in the public when they

01:31:41   10    get a tip that it's Mr. Buchanan, and within that same hour

01:31:44   11    his profile becomes private.

01:31:47   12           He admits that he threw away the evidence, the clothes

01:31:52   13    that he wore, the orange sweatshirt and the do-rag -- or the

01:31:56   14    head covering that he had.         So there is evidence not only

01:31:58   15    that he committed a violent act, that he terrorized five

01:32:02   16    different individuals, destroyed places all over Cleveland

01:32:07   17    between the times of 3:30 and 9:30 at night.             There's

01:32:10   18    evidence that he tried to obstruct and get rid of evidence

01:32:13   19    and that he was untruthful to the police.

01:32:16   20           All those things taken together show that -- or I

01:32:19   21    think are evidence that the defendant is a danger to the

01:32:23   22    public at this time, especially in light of the fact there

01:32:28   23    is some suggestion that he had a particular motive against

01:32:30   24    the victim owner of this particular store.            And as Agent

01:32:36   25    Hasty said, he was quite animated and emotional when he was
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 56 of 72. PageID #: 90
                                                                                       56


01:32:39    1    describing the fact that she -- or he thought that she

01:32:43    2    donated some money to some police defense fund.

01:32:46    3            So that is the Government's primary argument for

01:32:50    4    detention in this case.

01:32:51    5                     THE COURT:     Thank you, Mr. Zarzycki.

01:32:54    6            Mr. Bradley, what's your argument?

01:32:56    7                     MR. BRADLEY:      Judge, as you indicated at the

01:33:01    8    beginning of this hearing, there's a legal presumption that

01:33:06    9    Mr. Buchanan is entitled to a bond in this case, and I don't

01:33:11   10    believe that the Government has presented sufficient

01:33:15   11    evidence to overcome that presumption.

01:33:19   12            I would ask the Court to review all of the information

01:33:24   13    in the Pretrial Services report and ultimately adopt the

01:33:29   14    recommendation of Pretrial Services that he be released on a

01:33:34   15    $20,000 unsecured appearance bond with the various

01:33:38   16    conditions that are outlined in the report.

01:33:40   17            You can see from the report that my client's 22 years

01:33:46   18    old.    He is a lifelong resident of Northeast Ohio.            He has a

01:33:52   19    very stable family residence.         He's got absolutely no prior

01:33:57   20    criminal history whatsoever.         He's a high school graduate.

01:34:01   21    He's got two jobs.

01:34:05   22            I would note that Spectrum, where he was arrested,

01:34:14   23    would welcome him back so long as he can return back to work

01:34:18   24    within a reasonable time before he uses up his personal

01:34:25   25    days.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 57 of 72. PageID #: 91
                                                                                        57


01:34:25    1           And I would also want to note that the Government made

01:34:29    2    the point that Mr. Buchanan terrorized the owner and

01:34:36    3    employees of Colossal Cupcakes, but there's no evidence that

01:34:39    4    he was responsible for that.         Somebody else apparently threw

01:34:44    5    some sort of brick in the direction of the store owner, but

01:34:47    6    there's no evidence that that was Mr. Buchanan.

01:34:50    7           And the employees and the owner that barricaded

01:34:55    8    themselves in the bathroom described hearing a number of

01:35:00    9    individuals, that it was very chaotic.           And so clearly there

01:35:05   10    were a number of individuals inside the store, no doubt

01:35:09   11    engaging in some sort of vandalism and destruction of inside

01:35:17   12    the store.     But again, there's no evidence that it was

01:35:19   13    Mr. Buchanan that was responsible for all of that.              So I

01:35:21   14    think it's unfair to make the characterization that he

01:35:27   15    somehow terrorized these individuals.

01:35:30   16           This, you know, frankly, was -- started off as a

01:35:35   17    peaceful protest that I'm sure you're well aware from the

01:35:39   18    news media that, you know, turned into -- it turned violent.

01:35:44   19    And Mr. Buchanan started off participating as a peaceful

01:35:48   20    protester.     And like a lot of individuals, it escalated into

01:35:54   21    violence.     And that was certainly wrong.

01:35:56   22           But that being said, there's really no evidence that's

01:36:01   23    been presented here other than that he engaged in damaging a

01:36:06   24    number of pieces of property belonging to these various

01:36:09   25    businesses.     But in the same token, there's no evidence been
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 58 of 72. PageID #: 92
                                                                                        58


01:36:13    1    presented that this was anything more than aberrant, that he

01:36:19    2    is -- there's no evidence that he's violent outside this --

01:36:24    3    other than what we have here from May 30, and there's no

01:36:27    4    evidence that he's a danger to the community.

01:36:30    5           And obviously, Pretrial Services has made a

01:36:34    6    recommendation that would be consistent with the notion that

01:36:37    7    he can appear as required at court and otherwise abide by

01:36:42    8    the rules of court while released on bond.            We would urge

01:36:46    9    the Court to adopt the recommendation in its entirety of

01:36:50   10    Pretrial Services.

01:36:52   11                     THE COURT:     Mr. Zarzycki, the Government has

01:36:56   12    the burden of proof on its motion.           I'll give you the last

01:36:58   13    word if you have any additional words.

01:37:00   14                     MR. ZARZYCKI:      I do, Your Honor, on one point.

01:37:06   15           I heard from defense's argument that there was no

01:37:08   16    evidence that he was response -- when talking about

01:37:13   17    terrorizing the owner and her four employees, there was no

01:37:16   18    evidence that he was responsible for that.

01:37:18   19           I didn't see that from the evidence.           I saw a lot of

01:37:21   20    evidence that he was responsible for that, that he was the

01:37:26   21    first one in through the broken window, before the other two

01:37:31   22    that you saw in the photos entered and went behind the

01:37:34   23    counter.    And that when he came out of that business, he

01:37:37   24    repeatedly smashed a metal chair into their window while

01:37:41   25    people were going in and out of that store.             At least one
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 59 of 72. PageID #: 93
                                                                                        59


01:37:46    1    you can see jumping through the window with some -- with a

01:37:50    2    drink or something that he had taken from that

01:37:52    3    establishment, all while the defendant was still smashing

01:37:55    4    that metal chair through that window.

01:37:57    5           Each exhibit shows each step and what's happening and

01:38:01    6    certainly some indication to show this Court how long he was

01:38:05    7    out there destroying that business.

01:38:08    8           So I believe there was evidence that he was

01:38:11    9    responsible certainly for causing these people to barricade

01:38:17   10    themselves into this bathroom for protection.

01:38:20   11                     THE COURT:     Thank you, Mr. Zarzycki.

01:38:29   12           Thank you, Mr. Bradley.

01:38:30   13           Let me deal first with the issue of probable cause.

01:38:35   14           Based upon the record of evidence before the Court in

01:38:40   15    the complaint, complaint affidavit, and the testimony

01:38:42   16    presented here today, I do find that there's probable cause

01:38:45   17    to support the charge asserted in the complaint and probable

01:38:49   18    cause to believe that this individual was responsible for

01:38:54   19    that offense.

01:39:23   20           Based upon that finding, I am going to bind this

01:39:25   21    matter to the grand jury for further proceedings.

01:39:27   22           What that means, Mr. Buchanan, is the grand jury will

01:39:30   23    meet and consider this case as they see fit.             Should they

01:39:36   24    find that there's probable cause to support this charge or

01:39:38   25    other charge, they put down that charge on a document known
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 60 of 72. PageID #: 94
                                                                                        60


01:39:43    1    as an indictment and the case would proceed.             Should they

01:39:45    2    not find probable cause, then the case would be dismissed or

01:39:48    3    modified in some fashion.

01:39:50    4           Now let's turn to the issue of detention.

01:40:02    5           When the Government moves for detention, the Court has

01:40:04    6    certain requirements that the law requires me to follow.

01:40:13    7    Detention or bail determinations in the Federal Court are

01:40:16    8    required by the United States Bail Reform Act.

01:40:19    9           Now, the Bail Reform Act did away with the

01:40:21   10    old-fashioned, I guess you could say, way of looking at the

01:40:27   11    issue of bond.      It prohibits Federal Courts from holding

01:40:29   12    people in jail based on their ability to pay a bond, and it

01:40:33   13    sets forth instead a set of requirements that need to be

01:40:38   14    followed, so let me address those.

01:40:40   15           First, the Court is required to consider the nature

01:40:45   16    and circumstances of the offense that's alleged in the case.

01:40:48   17    So in this case, it's interference with commerce by means of

01:40:52   18    robbery, a violent offense as categorized under Federal law.

01:40:56   19    So I'm required to consider that this is -- this individual

01:41:00   20    is charged with an offense of violence under Federal law.

01:41:04   21           And I'm entitled to consider all of the facts that

01:41:09   22    have been proffered by the Government and/or submitted by

01:41:13   23    way of Government evidence.         But that's not all that the

01:41:16   24    Court's required to consider.         In fact, there are many other

01:41:19   25    things that I must consider.
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 61 of 72. PageID #: 95
                                                                                       61


01:41:22    1           And so I must also under the statute look at the

01:41:25    2    weight of the evidence against the person.            That's not the

01:41:27    3    weight of the evidence in the charged offense.             That's the

01:41:30    4    weight of the evidence to support the contention that the

01:41:34    5    defendant would pose a risk to society that could not be

01:41:40    6    managed through the imposition of bond conditions or the

01:41:47    7    weight of the evidence that the defendant would not return

01:41:49    8    to court when required to do so.

01:41:51    9           In this instance, the Government has not argued that

01:41:55   10    Mr. Buchanan poses a risk of flight or a risk of not

01:41:58   11    returning to the court.        Instead, the Government only argues

01:42:01   12    that bond conditions could not be put in place that would

01:42:05   13    safely manage him within the community.            So I've got to

01:42:09   14    consider the weight of the evidence.

01:42:10   15           I must also consider the characteristics of the

01:42:14   16    person, and that is the person, Mr. Buchanan, including the

01:42:19   17    following:     The person's character, his physical and mental

01:42:24   18    condition, his family ties, his employment, his financial

01:42:29   19    resources, his length of residence in the community, his

01:42:33   20    community ties, his past conduct, his criminal history, if

01:42:38   21    any, his history of substance abuse or alcohol abuse, if

01:42:43   22    any, and the record he may have had concerning court

01:42:48   23    appearances in the past.

01:42:49   24           Further, the Court must consider whether at the time

01:42:51   25    of the current offense the individual was on any kind of
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 62 of 72. PageID #: 96
                                                                                         62


01:42:55    1    court supervision and/or pretrial release.

01:42:59    2            So looking at those factors, obviously -- I say

01:43:04    3    "obviously."     The Pretrial Services report indicates, and

01:43:06    4    neither attorney had said anything different, that

01:43:12    5    Mr. Buchanan has no criminal history at all, not even any

01:43:16    6    more minor reported traffic offenses.

01:43:19    7            Now, we would not pick up tickets, speeding tickets

01:43:22    8    and things like that, but this report would pick up offenses

01:43:36    9    like driving under the influence, driving under suspension,

01:43:38   10    things of that sort.       There's no reports of anything like

01:43:41   11    that.    So there's no history of failing to appear in court.

01:43:54   12            Further, there is no significant history of substance

01:43:58   13    abuse in Mr. Buchanan's Pretrial Services report.              It

01:44:01   14    indicates that he smoked marijuana in the past but stopped

01:44:04   15    when he got his current job.

01:44:06   16            Mr. Boardman, are you able to hear me?           I'm getting

01:44:09   17    notification from my computer that my audio is not working.

01:45:14   18                     [Off-the-record discussion.]

01:45:14   19                     THE COURT:     Well, folks, I apologize.           I have

01:45:15   20    no idea what's going on with my computer, because I'm

01:45:17   21    getting a message saying that my microphone is not working,

01:45:21   22    please use a different speaker.          But you seem to be able to

01:45:25   23    hear me, so I will press on.

01:45:26   24            All right.    I was indicating that Mr. Buchanan

01:45:33   25    presents with no history of substance abuse other than
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 63 of 72. PageID #: 97
                                                                                       63


01:45:36    1    former marijuana smoking which he seems to have voluntarily

01:45:40    2    given up in order to be able to maintain his current

01:45:45    3    employment with Spectrum.

01:45:50    4            Now, Mr. Buchanan has lifetime connections to the

01:45:54    5    community, family ties to the community.            He's employed; he

01:45:57    6    appears to be working two jobs.

01:46:00    7            In short, the history and characteristics of the

01:46:02    8    person all would suggest that this individual does not come

01:46:10    9    to court with some track record of malfeasance over his

01:46:15   10    years of life such that we could not manage him if he were

01:46:21   11    released in the community on bond.

01:46:27   12            Moreover, as has been pointed out by the defense but

01:46:30   13    carefully not mentioned by the Government, the report of our

01:46:32   14    Pretrial Services officer contains a recommendation that

01:46:35   15    Mr. Buchanan be granted bond.

01:46:40   16            And not only that, the report contains the results of

01:46:43   17    the pretrial risk assessment that Officer Stolarik

01:46:49   18    performed.     And in categorizing the risk presented by this

01:46:56   19    individual, he is categorized as a category 2 potential

01:47:01   20    risk.

01:47:01   21            Now, in that risk assessment individuals are placed in

01:47:04   22    a category from 1 to 5 with 1 being the least

01:47:10   23    risk-presenting individual and 5 being the greatest risk.

01:47:14   24    Those in category 2 are almost always granted bond unless

01:47:18   25    there's something truly unusual about the case that would
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 64 of 72. PageID #: 98
                                                                                       64


01:47:22    1    suggest that bond conditions could not be put in place that

01:47:26    2    would allow us to successfully manage the individual in the

01:47:29    3    community.

01:47:29    4           Now, taking all of these factors into consideration

01:47:33    5    and taking into consideration the Government's presentation

01:47:36    6    of evidence concerning an incident and set of incidents on

01:47:41    7    May 30 in Cleveland, Ohio, that everybody in the community

01:47:46    8    is concerned about and which defense counsel himself

01:47:50    9    acknowledges were wrong behavior, I do conclude that the

01:47:54   10    Government has not met its burden to show by clear and

01:47:57   11    convincing evidence that bond conditions can't be

01:48:02   12    established for Mr. Buchanan that would allow him to be on

01:48:05   13    pretrial release until this case can be brought forward into

01:48:09   14    the court and a determination be made at that point in time

01:48:13   15    whether he's guilty or not guilty of the charge or charges

01:48:17   16    to be asserted against him.

01:48:19   17           So at this time, the Court will grant Mr. Buchanan

01:48:22   18    bond and will overrule the Government's motion for

01:48:27   19    detention.

01:48:27   20           Now, having said that, let me address Mr. Buchanan on

01:48:36   21    the conditions of bond.

01:48:37   22           Mr. Buchanan, you're going to be released on what is

01:48:43   23    known as a $20,000 unsecured bond.           Now, that means that you

01:48:49   24    do not have to immediately post cash in order to be released

01:48:54   25    from custody, but it also means that if you fail to comply
            Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 65 of 72. PageID #: 99
                                                                                       65


01:48:56    1    with the conditions of bond set by the Court or you violate

01:49:02    2    the conditions of release, you could be required to forfeit

01:49:04    3    up to $20,000 for that violation of bond.

01:49:10    4           Do you understand that?

01:49:11    5                     THE DEFENDANT:      Yes, Your Honor.

01:49:12    6                     THE COURT:     Now, in terms of the conditions of

01:49:19    7    release, there will be both standard and specialized

01:49:24    8    conditions.

01:49:26    9           The standard conditions of release are as follows:

01:49:30   10    During the time on release, you must not violate any

01:49:34   11    Federal, state, or local laws.          Any further violations of

01:49:38   12    the law could result in you being taken back into custody

01:49:47   13    until the time this case is tried and finished.

01:49:50   14           Do you understand that, Mr. Buchanan?

01:49:52   15                     THE DEFENDANT:      Yes, Your Honor.

01:49:53   16                     THE COURT:     You must cooperate with the

01:49:57   17    collection of a DNA sample if that is requested by your

01:50:01   18    pretrial officer and if it is authorized by law.

01:50:05   19           You must provide your pretrial service officer with

01:50:10   20    the address where you'll be staying and a good working

01:50:13   21    telephone number.      And you may not change either your

01:50:15   22    address or your telephone number unless you do so in writing

01:50:18   23    to your pretrial officer in advance.

01:50:21   24           Do you understand that, Mr. Buchanan?

01:50:23   25                     THE DEFENDANT:      Yes, Your Honor.
           Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 66 of 72. PageID #: 100
                                                                                       66


01:50:25    1                     THE COURT:     Now, obviously, you must appear in

01:50:29    2    court when required, and you must surrender, if convicted,

01:50:34    3    to serve any sentence that may be imposed by the Court.

01:50:39    4    Those are the standard conditions of release.

01:50:42    5           In addition, you will be supervised by the Cleveland

01:50:47    6    office of the U.S. Pretrial Services and Probation

01:50:51    7    Department, and you must report to that office as soon as

01:50:54    8    possible after you're released.         I'll talk to you more in a

01:50:57    9    moment about the mechanics of doing that.

01:51:00   10           If you have a passport, you must surrender it.             If you

01:51:03   11    do not have a passport, you must not obtain a passport or

01:51:07   12    any other international travel documents.

01:51:10   13           Your travel is going to be restricted to the Northern

01:51:16   14    District of Ohio, which is essentially the northern half of

01:51:18   15    this state.     If you're not certain about where the actual

01:51:22   16    boundary is, please make sure you check with your pretrial

01:51:25   17    officer or your lawyer, and do not travel outside the

01:51:30   18    district unless you have permission in advance to do so.

01:51:33   19           Now, as you've probably been able to surmise, the

01:51:38   20    investigation of this case is ongoing, and the Court has

01:51:42   21    been presented today with various video and photographic --

01:51:45   22    not video but photographic evidence taken from videos which

01:51:49   23    depict different people.        And as you've heard, the

01:51:55   24    Government contends that there were other people involved in

01:51:57   25    the offense that you are alleged to have been involved with.
           Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 67 of 72. PageID #: 101
                                                                                        67


01:52:00    1           During your time of pretrial release, you may not have

01:52:04    2    any direct or indirect contact with anyone who is thought to

01:52:07    3    be a witness or a potential codefendant in this situation.

01:52:11    4    So to the extent you've seen photographs and you may

01:52:15    5    recognize people, you may not have any direct or indirect

01:52:19    6    contact with those folks.

01:52:20    7           Direct contact means you cannot go where they are and

01:52:23    8    speak to them.     You cannot text message them or Facebook

01:52:26    9    message them or Instagram direct message them.             No direct

01:52:31   10    contact with those individuals is permitted at all.              And

01:52:35   11    indirect contact means you can't have someone else do for

01:52:38   12    you what the Court is prohibiting you to do for yourself.

01:52:43   13    And it's important to notify you that attempting to

01:52:48   14    interfere with other witnesses is itself a separate offense.

01:52:52   15           So, Mr. Buchanan, do you understand what I mean when I

01:52:55   16    say you may not have any direct or indirect contact with

01:52:58   17    other people who are witnesses or potential codefendants?

01:53:03   18                     THE DEFENDANT:      Yes, Your Honor.

01:53:04   19                     THE COURT:     In the same way, you may not have

01:53:07   20    any contact, directly or indirectly, with anyone who is said

01:53:11   21    to have been a victim of this offense.           You may not go to

01:53:15   22    the location of the alleged offense.          You may not attempt to

01:53:19   23    interact with anyone who works there or attempt to do

01:53:21   24    business there or attempt to size up the location for

01:53:25   25    yourself.
           Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 68 of 72. PageID #: 102
                                                                                       68


01:53:26    1           Do you understand what I'm saying about that,

01:53:29    2    Mr. Buchanan?

01:53:30    3                     THE DEFENDANT:      Yes, Your Honor.

01:53:30    4                     THE COURT:     During this time of your release

01:53:35    5    you will be required to undergo a mental health evaluation

01:53:40    6    if directed by Pretrial Services, so if you are requested to

01:53:44    7    do that, you must cooperate with such evaluation.

01:53:47    8           During this time of your release you may not possess

01:53:51    9    any destructive device, firearm, or other weapon.             You may

01:53:55   10    not use or unlawfully possess any narcotic drugs unless you

01:53:59   11    have a prescription from a medical health provider for such

01:54:04   12    medications.

01:54:05   13           You are subject to regular random drug testing during

01:54:09   14    this time of your release, and you could be required to

01:54:11   15    participate in some kind of substance abuse treatment if

01:54:16   16    that is found to be necessary by your Pretrial Services

01:54:20   17    officer.

01:54:20   18           Now, there is an indication that one of the potential

01:54:25   19    residences where you could stay has -- that someone who

01:54:31   20    stays there may have a firearm.         You would not be permitted

01:54:33   21    to stay there if there is a firearm in the residence.

01:54:36   22           Do you understand that, Mr. Buchanan?

           23                     THE DEFENDANT:      Yes.

01:54:46   24                     THE COURT:     Do you understand that?

01:54:51   25           Mr. Buchanan, let me ask again:          Do you understand
           Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 69 of 72. PageID #: 103
                                                                                         69


01:54:54    1    you're not permitted to stay at any residence where someone

01:54:56    2    may have a firearm?

01:54:57    3                     THE DEFENDANT:      Yes, Your Honor.

01:54:57    4                     THE COURT:     And if someone there does have a

01:55:01    5    firearm, they would be required to place that firearm in the

01:55:08    6    hands of a third party and have the appropriate receipt form

01:55:14    7    which your counsel would be able to assist you with or your

01:55:16    8    pretrial officer would be able to assist you with.

01:55:28    9           Now, in addition to the specific conditions

01:55:30   10    recommended by your pretrial officer, the Court is going to

01:55:33   11    require that you participate in a location restriction

01:55:37   12    program, and you're going to be required to participate in

01:55:41   13    the curfew portion of location restriction.            And there may

01:55:46   14    be location monitoring technology required of you at the

01:55:50   15    discretion of your pretrial officer.

01:55:53   16           You will be allowed to leave the residence to go to

01:55:56   17    work and maintain contact with your attorney and other

01:55:59   18    things of that nature, but you will be given a curfew

01:56:02   19    schedule and you'll be required to comply with that.              And

01:56:06   20    you must cooperate with the use of some kind of location

01:56:10   21    monitoring technology.

01:56:12   22           I am going to order that you be maintained in custody

01:56:15   23    until arrangements can be made for location monitoring to be

01:56:20   24    set up and a determination can be made that the residence

01:56:24   25    where you would be staying would be suitable.             I'm quite
           Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 70 of 72. PageID #: 104
                                                                                       70


01:56:30    1    sure that one of them will be, but those things have to be

01:56:32    2    taken care of before you're actually able to be released.

01:56:35    3    That might take another day or two.

01:56:38    4             All right, Mr. Buchanan, those are the conditions of

01:56:40    5    your release.     Do you have any questions about anything I've

01:56:42    6    said to you with regard to those conditions?

01:56:47    7                     THE DEFENDANT:      No questions.     Thank you, Your

01:56:49    8    Honor.

01:56:49    9                     THE COURT:     Okay.   Now, let me talk to you

01:56:52   10    briefly about how we're going to get these bond documents

01:56:54   11    executed.

01:56:55   12             If you were in the courtroom right now, at the

01:56:57   13    conclusion of the hearing I would provide a set of the bond

01:56:59   14    documents to you and your lawyer for you to review with him.

01:57:02   15    After reviewing them, you would then be required to sign

01:57:04   16    those documents, and you'd get a copy of them so you'd know

01:57:09   17    exactly what it is that's being required of you.

01:57:11   18             Because we are appearing through videoconference and

01:57:16   19    are not together in the courtroom, the way we've been

01:57:18   20    handling it is to submit those bond documents to counsel

01:57:22   21    with a request that counsel be given permission by you to

01:57:26   22    sign them.

01:57:27   23             So the question I have for you, Mr. Buchanan, is do

01:57:30   24    you authorize Attorney Bradley to review the bond documents

01:57:33   25    on your behalf and to sign them for you with the
           Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 71 of 72. PageID #: 105
                                                                                         71


01:57:37    1    understanding that he would get a copy of the document to

01:57:42    2    you at the proper time?

01:57:44    3                     THE DEFENDANT:      Yes, Your Honor.

01:57:44    4                     THE COURT:     All right.     So, Mr. Bradley, you

01:57:47    5    will be authorized to receive, review, and sign the bond

01:57:51    6    documents.    You can then return a signed copy back to our

01:57:56    7    court, and we'll see that this process moves forward

01:58:00    8    properly.

01:58:02    9                     MR. BRADLEY:     Very good.

01:58:04   10                     THE COURT:     All right.     I think I've disposed

01:58:06   11    of all the issues before the Court that need to be addressed

01:58:08   12    today.    Let me ask whether there's anything further from

01:58:12   13    counsel for the United States.

01:58:13   14                     MR. ZARZYCKI:     No, Your Honor.      Thank you.

01:58:16   15                     THE COURT:     All right.     Mr. Bradley, do you

01:58:18   16    have any further issues for the defense?

01:58:19   17                     MR. BRADLEY:     No, Your Honor.      Thank you very

01:58:21   18    much.

01:58:21   19                     THE COURT:     Pretrial Officer Stolarik had to

01:58:26   20    exit to attend another hearing.         Officer Travis Jennings has

01:58:29   21    been in the hearing since she had to go.

01:58:31   22             Officer Jennings, is there anything that you need

01:58:34   23    clarified on behalf of Pretrial?

01:58:36   24                     PRETRIAL SERVICES OFFICER JENNINGS:           Just a

01:58:38   25    simple, defendant is currently held until the electronic
           Case: 1:20-cr-00388-DCN Doc #: 12 Filed: 06/22/20 72 of 72. PageID #: 106
                                                                                       72


01:58:41    1    monitoring is set up; is that correct?

01:58:42    2                     THE COURT:     That is correct.

01:58:44    3                     PRETRIAL SERVICES OFFICER:        Other than that,

01:58:45    4    Your Honor, no.

01:58:46    5                     THE COURT:     All right.     Thank you everyone.

01:58:48    6    That will conclude these proceedings.

01:58:52    7                     (Proceedings adjourned at 1:58 p.m.)

            8                                   * * * * *

            9                            C E R T I F I C A T E

           10

           11           I certify that the foregoing is a correct transcript

           12    of the record of proceedings in the above-entitled matter

           13    prepared from my stenotype notes.

           14

           15                 /s/ Lance A. Boardman                         06-22-2020
                              Lance A. Boardman, RDR, CRR                       DATE
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
